***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    STATE OF CONNECTICUT v. BOBBY GRIFFIN
                 (SC 20439)
                  Robinson, C. J., and McDonald, D’Auria,
                       Mullins, Kahn and Ecker, Js.

                                   Syllabus

Convicted of the crimes of murder, criminal attempt to commit robbery in
    the first degree, conspiracy to commit robbery in the first degree, and
    criminal possession of a firearm in connection with the shooting death
    of the victim, the defendant appealed to this court. Several days after
    the shooting, a confidential informant told a detective, P, about a conver-
    sation he had with the defendant in which the defendant admitted to
    murdering the victim and wanting to sell the rifle that he had used to
    do so. At P’s urging, the informant went to the defendant’s residence
    to place a hold on the rifle. During the ride back to the police station,
    the informant told P that he saw a rifle and ammunition in the defendant’s
    bedroom. P immediately began preparing an application for a search
    warrant while the police surveilled the defendant’s residence. The police
    became concerned that their presence had been noticed and entered
    the defendant’s residence in order to secure it until the warrant was
    obtained. During a protective sweep, an officer entered the defendant’s
    attic and saw the rifle in plain view. The search warrant application
    was then approved on the basis of P’s affidavit, in which P averred, inter
    alia, that the police were relying on an informant whose ‘‘information
    has been proven true and reliable.’’ Thereafter, the defendant was
    detained and, in the early morning, brought to the station, where he
    waived his Miranda rights. He was then interviewed by two detectives,
    N and Z, for more than three hours, during which he confessed to the
    murder. Prior to trial, the defendant filed motions to suppress the rifle
    and other evidence discovered during the search of his residence and
    the statements he had made to N and Z during the interrogation. Specifi-
    cally, he claimed that the rifle was illegally obtained during a warrantless
    search and that his confession was involuntary as a result of certain
    coercive interrogation tactics employed by N and Z, namely, interviewing
    him while he was sleep-deprived, presenting him with false evidence of
    his guilt, maximizing the consequences of not confessing, threatening
    his family with arrest, and suggesting that his confession would be met
    with leniency. The trial court denied both motions, concluding, inter
    alia, that the defendant’s confession was voluntary. With respect to
    the rifle, the court concluded that exigent circumstances justified the
    warrantless entry into the defendant’s residence and that, even if the
    entry into the attic was not permitted as part of the protective sweep,
    the rifle was admissible under the independent source doctrine on the
    ground that the search warrant that was issued was supported by proba-
    ble cause independent of any information obtained during the initial
    entry. Held:
1. The defendant could not prevail on his claim that the trial court had
    improperly denied his motion to suppress the evidence found during
    the warrantless search of his residence, because, regardless of whether
    the initial entry and protective sweep were justified by exigent circum-
    stances, the trial court correctly determined that the evidence was admis-
    sible pursuant to the independent source doctrine, as that evidence
    would have been lawfully and inevitably discovered pursuant to the
    search warrant: the defendant conceded, and this court agreed, that the
    decision to seek the search warrant, which P was preparing before the
    initial entry took place, was not prompted by information obtained
    during the initial entry and protective sweep, and P’s affidavit in support
    of the search warrant, excised of any potentially tainted information
    from the initial entry, established probable cause to search the defen-
    dant’s residence; moreover, although P’s affidavit did not disclose any
    details to substantiate his averment that the informant’s information
    had been ‘‘proven true and reliable,’’ other aspects of the affidavit estab-
    lished the informant’s reliability, as the affidavit made clear that the
    informant’s identity was known to the police, stated that the informant
    would be willing to testify in court in the future, indicated that P indepen-
    dently corroborated certain information provided by the informant,
    including the caliber of the firearm used in the shooting, and noted that
    the information the informant provided to P was based on the informant’s
    firsthand observations while at the defendant’s residence.
2. There was no merit to the defendant’s claim that the trial court had
    improperly admitted his statements to N and Z on the ground that
    those statements were not voluntary and that their admission therefore
    violated his due process rights under the federal and state constitutions:
   a. The trial court correctly determined that the state met its burden
   under the federal constitution of establishing the voluntariness of the
   defendant’s statements by a preponderance of the evidence, as the record
   demonstrated that the combined effect of the interrogation tactics
   employed by N and Z did not cause the defendant’s will to be overborne:
   although N and Z engaged in false evidence ploys by referring to evidence
   they did not have in order to give the impression that the state’s case
   against the defendant was stronger than it actually was, most of the
   false evidence claims, viewed in light of the totality of the circumstances,
   were made during the first hour of the interview and were not particularly
   egregious, and the defendant demonstrated that he was capable of
   resisting and pushing back on these claims by falsely accusing another
   individual, Q, of the murder for more than two hours; moreover, the
   detectives’ statements regarding the defendant’s sentencing exposure
   were an accurate representation of the severity of the consequences that
   he faced, and, although N inappropriately referred to the death penalty
   during the interrogation, that was a single, isolated statement, the defen-
   dant had no audible reaction to it, and he continued to blame the murder
   on Q; furthermore, N’s comment suggesting that members of the defen-
   dant’s family would be arrested if he did not confess was not causally
   related to the confession of the defendant, who apparently recognized
   the threat as an empty ploy, and certain comments made by the detectives
   suggesting that the defendant would receive leniency if he confessed
   and that he could be charged with the lesser crime of manslaughter
   depending on the statement he gave were not inherently coercive, as N
   and Z did not make any definitive promise to the defendant or represent
   that they had the authority to determine the charges against him; in
   addition, the length of the interrogation was far shorter than other interro-
   gations held not to have been inherently coercive, N and Z never subjected
   the defendant to physical abuse or threats of such abuse, the defendant
   twice waived his Miranda rights, and, although the defendant showed
   signs of being tired during the interrogation, he was lucid and responsive
   throughout the interview, was able to understand the detectives’ ques-
   tions, communicated clearly and coherently, and pushed back on certain
   of the interrogation tactics by consistently denying his involvement in
   the murder, fabricating and maintaining the story that Q committed the
   murder, and pretending to cry to give credibility to his story.
   b. Applying the factors set forth in State v. Geisler (222 Conn. 672), this
   court declined the defendant’s request to adopt a prophylactic rule under
   the state constitution requiring Connecticut trial courts to consider
   whether coercive interrogation tactics, such as those employed in the
   present case, raise questions about the voluntariness of a confession:
   the text of the state due process clause did not support the defendant’s
   claim, the defendant did not cite to any federal or Connecticut authority
   in support of his claim that the state due process clause requires a more
   stringent analysis regarding the admission of confessions, the only case
   from another state cited by the defendant was distinguishable, and the
   defendant did not refer to any evidence that the authors of our state
   constitution intended to provide greater protection against involuntary
   confessions; moreover, public policy did not support adopting the pro-
   phylactic rule urged by the defendant, as courts already are required to
   consider the coercive nature of an interrogation under the totality of
   the circumstances, and defendants are capable of vindicating such con-
   cerns by introducing social science evidence or expert testimony to
   demonstrate that the interrogation tactics employed by interrogators
   overbore an individual’s will.
        (One justice concurring separately; one justice concurring
                      in part and dissenting in part)
          Argued June 1, 2020—officially released July 22, 2021*

                             Procedural History
   Substitute information charging the defendant with
the crimes of felony murder, murder, criminal attempt
to commit robbery in the first degree, conspiracy to
commit robbery in the first degree, and criminal posses-
sion of a firearm, brought to the Superior Court in the
judicial district of New Haven, where the court, Vitale,
J., denied the defendant’s motions to suppress certain
evidence; thereafter, the first four counts were tried to
the jury before Vitale, J.; verdict of guilty; subsequently,
the charge of criminal possession of a firearm was tried
to the court; finding of guilty; thereafter, the court
vacated the felony murder conviction and rendered
judgment of guilty of murder, criminal attempt to com-
mit robbery in the first degree, conspiracy to commit
robbery in the first degree, and criminal possession of
a firearm, from which the defendant appealed to this
court. Affirmed.
  Lisa J. Steele, assigned counsel, for the appellant
(defendant).
   Matthew A. Weiner, assistant state’s attorney, with
whom, on the brief, were Patrick J. Griffin, state’s
attorney, John P. Doyle, Jr., executive assistant state’s
attorney, and Sean P. McGuinness, assistant state’s
attorney, for the appellee (state).
  Maura Barry Grinalds and Darcy McGraw filed a
brief for the Connecticut Innocence Project et al. as
amici curiae.
                          Opinion

   MULLINS, J. On October 14, 2013, the victim, Nathan-
iel Bradley, was fatally shot by someone who was
attempting to rob him. After receiving a tip from a
confidential informant, the police focused their investi-
gation on the defendant, Bobby Griffin. The police dis-
covered the rifle used in the murder hidden in the attic
of the defendant’s residence. After a three hour and
thirty-eight minute interrogation, the defendant con-
fessed that he shot and killed the victim while
attempting to rob him. The defendant was convicted,
following a jury trial, of murder in violation of General
Statutes § 53a-54a (a), criminal attempt to commit rob-
bery in the first degree in violation of General Statutes
§§ 53a-134 (a) (2) and 53a-49 (a) (2), and conspiracy to
commit robbery in the first degree in violation of Gen-
eral Statutes §§ 53a-134 (a) (2) and 53a-48 (a).1 The
defendant also was convicted, following a trial to the
court, of criminal possession of a firearm in violation
of General Statutes (Rev. to 2013) § 53a-217 (a) (1), as
amended by No. 13-3, § 44, of the 2013 Public Acts (P.A.
13-3).2
   In this direct appeal, the defendant claims that the
trial court improperly denied his motions to suppress
(1) the firearm and related evidence seized from his
residence, which he claims were discovered as a result
of an unlawful search, and (2) the incriminating state-
ments he made during his interrogation at the police
station, which he claims were involuntary. We disagree
with the defendant’s claims and, accordingly, affirm the
judgment of the trial court.
   The fact finder reasonably could have found the fol-
lowing facts. On the evening of October 14, 2013, the
defendant was at a social gathering on Goffe Terrace
in New Haven with Nathan Johnson, Ebony Wright, and
several others. Throughout the evening, the defendant
was openly carrying around a Hi-Point nine millimeter
assault rifle, which he kept inside of a bag that was slung
around his neck. At some point during the evening,
the defendant told Johnson that he was looking for
someone to rob. Johnson then showed the defendant
a list of individuals who previously had sold him mari-
juana that he kept in his phone. The defendant scrolled
through the list and selected the victim as the person
he wanted to rob. At the defendant’s direction, Wright
contacted the victim and arranged for him to meet her
on Goffe Terrace under the pretense that she wanted
to purchase marijuana from him.
  Soon thereafter, the victim pulled up to the curb
next to where the defendant, Wright and Johnson were
walking, and Wright identified herself as the person
who had contacted him. While Wright and the victim
were talking, the defendant stepped into a dark alley-
way, put on a mask and took out the assault rifle, which
he had been carrying in his bag. The defendant
approached the victim, who was standing by the trunk
of his car, pointed the rifle at him and demanded that
he hand over all the valuables he had in his possession.
The victim told the defendant that he ‘‘could have every-
thing’’ and began walking away from the defendant
toward the driver’s seat of his car. The defendant then
shot the victim twice in the back at close range. The
victim died from his wounds.
   The defendant, Johnson and Wright fled the scene
on foot. The defendant returned to his residence at 374
Peck Street in New Haven, where he hid the rifle in his
attic. Two spent nine millimeter shell casings were left
at the scene.
    A few days after the shooting, the police received a
tip from a confidential informant that the defendant
had admitted his involvement in the homicide and was
still in possession of the rifle he had used in committing
it. Shortly after midnight, on October 20, 2013, the police
searched the defendant’s residence at 374 Peck Street
and discovered the assault rifle, several magazines, one
of which had an extended clip, and multiple boxes of
ammunition in the attic. A ballistics analysis revealed
that the two shell casings found at the scene of the
shooting had been fired from the rifle.
   Thereafter, the police arrested the defendant and
transported him to the New Haven Police Department
in the early morning hours of October 20, 2013. At
approximately 10:30 a.m. that morning, two detectives
interviewed the defendant. Before questioning the
defendant, the detectives advised the defendant of his
Miranda3 rights, and he waived those rights. Then, after
approximately three hours of questioning, the defen-
dant confessed that he had shot and killed the victim
while attempting to rob him. The interview was
recorded, as required by state law.
   The state charged the defendant with murder, felony
murder, criminal attempt to commit robbery in the first
degree, conspiracy to commit robbery in the first
degree, and criminal possession of a firearm. Prior to
trial, the defendant filed motions to suppress the evi-
dence discovered during the search of his home and
the statements he had made to the police during his
interrogation at the police station. After conducting an
evidentiary hearing, the trial court issued memoranda
of decision denying both motions.
   After a trial, the jury found the defendant guilty of
murder, felony murder and the robbery counts. The
trial court found the defendant guilty of criminal posses-
sion of a firearm. After vacating the defendant’s felony
murder conviction; see footnote 1 of this opinion; the
court imposed a total effective sentence of ninety years
imprisonment without the possibility of release.
  This direct appeal followed. Additional facts and pro-
cedural history will be set forth as necessary.
                            I
  The defendant first claims that the trial court should
have suppressed the rifle, ammunition, and magazines
found in his home. Specifically, he argues that the police
discovered these items as a result of an unlawful search
of his residence, in violation of the fourth amendment
to the United States constitution and article first, § 7,
of the Connecticut constitution. We disagree.
  The following additional facts, as found by the trial
court in its memorandum of decision denying the defen-
dant’s motion to suppress, are relevant to this claim.
On October 18, 2013, Detective Martin Podsiad of the
New Haven Police Department received a telephone
call from a confidential informant who had served as
a source of information for Podsiad in prior criminal
investigations. The informant told Podsiad that he had
recently had a conversation with the defendant in which
the defendant admitted that he murdered the victim
and indicated that he wanted to sell the rifle he had
used to do so. The defendant sought to sell the rifle to
the informant in exchange for cash and a handgun.
Podsiad instructed the informant to arrange to purchase
the rifle from the defendant with police funds. Podsiad
determined, through a search of police department
databases, that the defendant resided at 374 Peck Street
in New Haven and had multiple felony convictions.
   Podsiad believed that, in order to obtain a search
warrant, he needed to verify the location of both the
rifle and the defendant. At Podsiad’s instruction, the
informant arranged to meet the defendant at his resi-
dence the following evening, on October 19, 2013. At
sometime between 6:30 and 8:30 p.m., Podsiad dropped
the informant off at 374 Peck Street. Podsiad waited for
the informant. The informant reemerged a few minutes
later and, on the ride back to the police station,
informed Podsiad that he saw a rifle and multiple boxes
of ammunition in the defendant’s bedroom. As he and
Podsiad planned, the informant had given the defendant
some money to place a hold on the rifle and told the
defendant that he would return shortly thereafter with
a handgun to complete the sale.
  Podsiad immediately began preparing an application
for a search warrant for 374 Peck Street. The police
set up surveillance around the building complex to pre-
vent the defendant from leaving before the warrant
could be obtained. They also began coordinating with
a SWAT team to make the entry into the defendant’s
residence when the time came.
  At approximately 10:30 p.m., while Podsiad was still
preparing the search warrant application, the police
stopped a vehicle leaving the parking lot of the 374
Peck Street building complex. The defendant’s sister
and another individual were in the vehicle. Although
the police officers were driving an unmarked vehicle,
they became concerned that people in the vicinity
would notice their presence or that the occupants of
the vehicle they had stopped might alert the defendant.
The officers believed that, if the defendant received
advance notice of their operation, he could escape with
the rifle or begin preparing for a violent confrontation.
  In light of these concerns, the officers decided to
enter the defendant’s residence in order to secure it
until the warrant was obtained. They activated the
SWAT team, which attempted to enter 374 Peck Street.
The SWAT team chose the wrong door, however, and
entered the adjacent apartment, 374B Peck Street. The
defendant, who was inside his residence at 374 Peck
Street, called the informant and told him not to return
because the police were raiding the apartment next
door.
  Their element of surprise lost, the officers used a
loudspeaker to order the occupants of 374 Peck Street
to exit. The defendant and other occupants exited the
residence. After detaining the defendant, the police
entered the residence in order to conduct a protective
sweep for any individuals who may not have exited.
During the sweep, the officers noticed a small hole in
the ceiling above the laundry area that led to the attic
and thought someone might be hiding up there. An
officer entered the attic and saw the rifle in plain view.
The officers then waited for the warrant to issue before
conducting any further search of the home.
   At approximately 2:30 a.m., on October 20, 2013, a
judge approved the search warrant application. Podsi-
ad’s affidavit in support of the application consisted of
six paragraphs, only the third, fourth, and fifth of which
are pertinent to the issue of probable cause.4 Those
paragraphs provide in relevant part: ‘‘3. In the last . . .
twenty-four hours, this affiant was contacted by a coop-
erating witness . . . whose information has been
proven true and reliable. At this time, the [c]ooperating
[w]itness is kept anonymous for her/his safety, but, in
the future, [he or she] will be willing to testify in court.
The [cooperating witness] had spoke[n] to [the defen-
dant] in the last . . . five days . . . . [The defendant]
had told the [cooperating witness] that he was responsi-
ble for the homicide [that] took place on [October 14,
2013], on 1617 Ella T. Grasso [Boulevard in New Haven]
. . . . [The defendant] also [told] the [cooperating wit-
ness] that he still has possession of the firearm [that]
he used in the homicide and that he is trying to get rid
of it. [The defendant] also told the [cooperating witness]
that the firearm is a [nine millimeter]. I contacted [Ser-
geant Karl] Jacobson, who confirmed that the weapon
allegedly used in the homicide was a [nine millimeter].
   ‘‘4. Within the last . . . twenty-four hours, the [coop-
erating witness] was inside [the defendant’s] residence
at 374 Peck [Street] [in] New Haven . . . . The [coop-
erating witness] confirmed that [the defendant] was in
possession of a black, rifle type firearm. The firearm
was located in [the defendant’s] bedroom on the upper
floor of the two story apartment at 374 Peck [Street].
There were also . . . two magazines in the bedroom,
a box containing ammunition, caliber unknown, and
drug bags and drug paraphernalia on top of his bed.
  ‘‘5. At [10:30 p.m.] this evening, during the writing of
this search warrant, surveillance teams in unmarked
vehicles were stationed around the area of 374 Peck
[Street] to [ensure that] no evidence left the residence.
While conducting surveillance, the teams observed a
subject leave 374 Peck [Street] and enter a [vehicle].
Believing that the subject . . . might be in possession
of evidence from 374 Peck [Street], the vehicle was
stopped . . . . Inside the vehicle were . . . two sub-
jects, Tyrell Kennedy . . . and Bobbi Griffin . . . .
During the stop, it was discovered that Bobbi Griffin is
the sister of [the defendant]. Both parties were detained
due to the fact that releasing them might afford them
the opportunity to contact [the defendant], and evi-
dence may be removed or destroyed. The New Haven
Police Department SWAT team made entry into 374
Peck [Street] and secured the residents. Inside the resi-
dence was [the defendant, and a criminal records]
check revealed [that he] is a convicted felon.’’
   The defendant moved to suppress the rifle and related
evidence, asserting that the search was unlawful under
both the federal and state constitutions because the
search warrant had not yet issued and there were no
exigent circumstances justifying the officers’ preemp-
tive seizure of his residence. Following an evidentiary
hearing, the trial court denied the defendant’s motion.
   In its memorandum of decision, the trial court con-
cluded that the officers’ initial entry into and search of
the defendant’s residence, although conducted before
the search warrant was issued, were justified by exigent
circumstances. The court determined that the officers
had probable cause to believe that a rifle and ammuni-
tion were inside the residence, as well as ‘‘an objectively
reasonable belief that immediate, physical entry . . .
was necessary to prevent the destruction or removal
of evidence, or the flight of the defendant, and that the
failure to take such immediate action may have also
endangered [their] safety’’ or that of others. The court
further determined that the police were justified in
entering the attic as part of a protective sweep of the
residence and that, as a result of the protective sweep,
the rifle and ammunition were visible in plain view.
   Alternatively, the trial court concluded that, even if
the entry into the attic was not permitted as part of a
protective sweep, it was nonetheless lawful under the
independent source and/or inevitable discovery doc-
trines. The court reasoned that the police were already
in the process of obtaining a search warrant and that
Podsiad’s affidavit established probable cause without
relying on any information obtained during the initial
entry. The court therefore concluded that the evidence
would lawfully have been discovered even if the initial
entry was improper.
   On appeal to this court, the defendant challenges
both bases for the trial court’s decision. With respect to
the first, the defendant argues, in part, that the exigent
circumstances exception is inapplicable in this case
because the police created the exigency by stopping
the vehicle that was leaving the defendant’s residence.
As to the second basis, the defendant concedes that, if
Podsiad’s search warrant affidavit established probable
cause, then the seizure of the evidence was lawful under
either the independent source or inevitable discovery
doctrines, or under both doctrines. The defendant con-
tends, however, that Podsiad’s affidavit failed to estab-
lish probable cause because it was based on information
provided by an informant, rather than Podsiad’s own
observations, and failed to set forth sufficient facts to
establish the informant’s reliability. We conclude that
Podsiad’s affidavit was supported by probable cause
and, therefore, that the trial court properly denied the
defendant’s motion to suppress based on the indepen-
dent source doctrine.5 Accordingly, we need not deter-
mine whether the initial warrantless entry and protec-
tive sweep were justified by exigent circumstances.
   Before addressing the sufficiency of Podsiad’s affida-
vit, we note briefly the relevant principles of the inde-
pendent source doctrine. ‘‘It is well recognized that
the exclusionary rule has no application [when] the
[g]overnment learned of the evidence from an indepen-
dent source. . . . Independent source, in the exclu-
sionary rule context, means that the tainted evidence
was obtained, in fact, by a search untainted by illegal
police activity. . . . In the case of a search conducted
pursuant to a search warrant, [t]he two elements that
must be satisfied to allow admission [under the indepen-
dent source doctrine] are: (1) the warrant must be sup-
ported by probable cause derived from sources inde-
pendent of the illegal entry; and (2) the decision to
seek the warrant may not be prompted by information
gleaned from the illegal conduct.’’ (Citations omitted;
internal quotation marks omitted.) State v. Cobb, 251
Conn. 285, 333, 743 A.2d 1 (1999), cert. denied, 531 U.S.
841, 121 S. Ct. 106, 148 L. Ed. 2d 64 (2000).
   The defendant concedes, and we agree, that the
police did not make their decision to seek the search
warrant based on any information obtained during their
allegedly unlawful entry and protective sweep because
Podsiad had already begun the process of obtaining
the warrant when the entry occurred. The remaining
question is whether Podsiad’s affidavit, excised of any
potentially tainted information, established probable
cause for the search.6
   ‘‘The determination of whether probable cause exists
to issue a search warrant under article first, § 7, of our
state constitution,7 and under the fourth amendment to
the federal constitution,8 is made pursuant to a totality
of the circumstances test. . . . Under this test, in
determining the existence of probable cause to search,
the issuing judge must make a practical, nontechnical
decision whether, given all the circumstances set forth
in the warrant affidavit, including the veracity and the
basis of knowledge of persons supplying hearsay infor-
mation, there is a fair probability that contraband or
evidence of a crime will be found in a particular
place. . . .
   ‘‘If a search warrant affidavit is based on information
provided to the police by a confidential informant, the
issuing judge should examine the affidavit to determine
whether it adequately describes both the factual basis
of the informant’s knowledge and the basis on which
the police have determined that the information is reli-
able. If the warrant affidavit fails to state in specific
terms how the informant gained his knowledge or why
the police believe the information to be trustworthy,
however, the [judge] can also consider all the circum-
stances set forth in the affidavit to determine whether,
despite these deficiencies, other objective indicia of
reliability reasonably establish that probable cause to
search exists. In making this determination, the [judge]
is entitled to draw reasonable inferences from the facts
presented.’’ (Citations omitted; footnotes added; inter-
nal quotation marks omitted.) State v. Rodriguez, 223
Conn. 127, 134–35, 613 A.2d 211 (1992). Therefore,
although no single factor is dispositive, ‘‘the veracity
or reliability and basis of knowledge of [the informant]
are highly relevant in the issuing judge’s analysis of
the totality of the circumstances.’’ (Internal quotation
marks omitted.) State v. Flores, 319 Conn. 218, 226, 125
A.3d 157 (2015), cert. denied,         U.S.     , 136 S. Ct.
1529, 194 L. Ed. 2d 615 (2016); see also State v. Respass,
256 Conn. 164, 175, 770 A.2d 471 (‘‘an informant’s verac-
ity or reliability and basis of knowledge should be
regarded as closely intertwined issues that may usefully
illuminate the [commonsense], practical question of the
existence of probable cause’’ (internal quotation marks
omitted)), cert. denied, 534 U.S. 1002, 122 S. Ct. 478,
151 L. Ed. 2d 392 (2001).
   ‘‘When [an issuing judge] has determined that the
warrant affidavit presents sufficient objective indicia
of reliability to justify a search and has issued a warrant,
a court reviewing that warrant at a subsequent suppres-
sion hearing should defer to the reasonable inferences
drawn by the [issuing judge].’’ (Internal quotation marks
omitted.) State v. Rodriguez, supra, 223 Conn. 135.
‘‘[W]e will uphold the validity of [the] warrant . . . [if]
the affidavit at issue presented a substantial factual
basis for the [issuing judge’s] conclusion that probable
cause existed. . . . [We] will not invalidate a warrant
. . . merely because we might, in the first instance,
have reasonably declined to draw the inferences that
were necessary . . . .’’ (Citations omitted; internal
quotation marks omitted.) State v. Flores, supra, 319
Conn. 225–26.
   In the present case, the defendant’s sole challenge
to the adequacy of Podsiad’s affidavit is that ‘‘it does
not provide sufficient information to establish the infor-
mant’s reliability.’’ The defendant’s principal argument
concerns the lack of any factual basis to indicate that
the informant had a track record of providing reliable
information. The defendant contends that the assertion
in the affidavit that the informant’s ‘‘information has
been proven true and reliable’’ is too general and conclu-
sory to be given any weight. Applying the totality of the
circumstances test, we conclude that Podsiad’s affidavit
established probable cause.
   We note at the outset that, although ‘‘an informant’s
record of providing information that led to arrests and
seizures of contraband is sufficient to establish [his or
her] reliability’’; State v. Smith, 257 Conn. 216, 224, 777
A.2d 182 (2001); see also State v. Rodriguez, supra,
223 Conn. 136; a good track record is not an essential
prerequisite of reliability. ‘‘[I]t is improper to discount
an informant’s information simply because he has no
proven record of truthfulness or accuracy. . . . [The
informant’s] veracity can be shown in other ways.’’
(Citations omitted; internal quotation marks omitted.)
United States v. Canfield, 212 F.3d 713, 719 (2d Cir.
2000); see, e.g., State v. Flores, supra, 319 Conn. 226
(noting common factors for determining reliability of
‘‘as yet untested’’ informant);9 State v. Batts, 281 Conn.
682, 704 n.9, 916 A.2d 788 (‘‘[w]e disagree . . . that the
informant lacked reliability simply because he or she
had no established track record with the police’’), cert.
denied, 552 U.S. 1047, 128 S. Ct. 667, 169 L. Ed. 2d
524 (2007).
    Nor do we entirely agree with the defendant that
the assertion in Podsiad’s affidavit that the informant’s
‘‘information has been proven true and reliable’’ was
entitled to no weight in the reliability analysis. The
issuing judge reasonably could have inferred from this
assertion that the informant had provided information
to the police in connection with at least one prior crimi-
nal matter that proved to be true and reliable. Such an
assertion provides at least some information about the
informant’s past performance.10 See, e.g., United States
v. Woosley, 361 F.3d 924, 927–28 (6th Cir. 2004) (relying
on averment that informant ‘‘ ‘has provided accurate
information in the past’ ’’ in finding probable cause);
State v. DeFusco, 224 Conn. 627, 643, 620 A.2d 746 (1993)
(assertion in search warrant affidavit that informant
had been used ‘‘ ‘numerous times in the past for various
narcotic[s] cases’ ’’ permitted issuing judge reasonably
to infer that ‘‘the informant had given trustworthy infor-
mation in the past and, therefore, was reliable’’).
   It is true, however, that the affidavit does not disclose
any details to substantiate the averment that the infor-
mant’s information has been proven true and reliable,
such as the nature of the information, whether it led
to any seizures, arrests, or convictions, or the number
of times the informant provided information that was
reliable. The inference of reliability certainly would
have been better supported and on firmer footing if the
affiant had specified that the informant’s information
had led to prior seizures, arrests, or convictions. Com-
pare State v. DeFusco, supra, 224 Conn. 643–44 (‘‘infer-
ence [of reliability] would have been better supported
by an affirmative statement by the affiants that this
informant’s information had, in the past, led to arrests
and convictions’’), with State v. Rodriguez, supra, 223
Conn. 136 (affidavit specified that information provided
by informant in prior cases had ‘‘led to arrests and
convictions’’).
  Thus, the affidavit in this case favorably characterizes
the informant’s past performance but ‘‘leaves the nature
of that performance undisclosed, so that the [issuing
judge] making the probable cause determination has
no basis for judging whether the [police] officer’s char-
acterization of that performance is justified.’’ 2 W.
LaFave, Search and Seizure (5th Ed. 2012) § 3.3 (b), p.
152. Accordingly, we conclude that the unsupported
assertion that the informant’s information has proven
to be true and reliable, although not irrelevant, was
entitled only to slight weight in the probable cause
analysis. See, e.g., United States v. Foree, 43 F.3d 1572,
1575–76 (11th Cir. 1995) (assertion that informant ‘‘has
provided reliable information in the past’’ is ‘‘ ‘entitled
to only slight weight’ ’’ because it ‘‘ ‘leaves the nature
of that [past] performance undisclosed’ ’’); United
States v. Miller, 753 F.2d 1475, 1480 (9th Cir. 1985)
(averment that informant had provided federal agent
with prior information that agent ‘‘ ‘knows to be true
through investigative activity’ ’’ is ‘‘both unclear and
conclusory’’ and, therefore, ‘‘entitled to only slight
weight’’).
  Nonetheless, other aspects of Podsiad’s affidavit
established the informant’s reliability. First, as the
defendant acknowledges, the affidavit makes clear that
the informant’s identity was known to the police. ‘‘[A]s
this court has repeatedly recognized, [t]he fact that an
informant’s identity is known . . . is significant
because the informant could expect adverse conse-
quences if the information that he provided was errone-
ous. Those consequences might range from a loss of
confidence or indulgence by the police to prosecution
for . . . falsely reporting an incident under General
Statutes § 53a-180 [c], had the information supplied
proved to be a fabrication.’’ (Internal quotation marks
omitted.) State v. Flores, supra, 319 Conn. 228.
   According to the affidavit, the informant told Podsiad
that he had seen ‘‘a black, rifle type firearm,’’ as well
as two magazines and a box of ammunition, inside the
defendant’s bedroom at 374 Peck Street. If a search
by the police did not uncover any such evidence, the
informant reasonably ‘‘could have expected adverse
consequences for relaying false information.’’ State v.
Flores, supra, 319 Conn. 228; see, e.g., United States v.
Foree, supra, 43 F.3d 1576 (‘‘[a]s [the informant’s] report
consisted of facts readily verifiable upon a subsequent
search by the police . . . the [informant] was unlikely
to be untruthful, for, if the warrant issued, lies would
likely be discovered in short order’’). Accordingly, it
was reasonable for the issuing judge to infer that the
informant’s claim that he saw the rifle and related evi-
dence in the defendant’s bedroom had not been fabri-
cated.
   Second, the affidavit avers that, ‘‘in the future, [the
informant] will be willing to testify in court.’’ As the
Supreme Court of Virginia aptly observed, such an
assertion bolsters the reliability of the information pro-
vided by the informant: ‘‘It is true, as the defendant
argues, that the allegation that the informer was ‘willing
to testify in court’ did not bind him to testify. But the
average citizen knows that when he does appear in
court he must take an oath to tell the truth, he faces a
charge of perjury for testifying falsely, and he may be
confronted with prior inconsistent statements when
cross-examined. With this beforehand knowledge,
when one expresses a willingness to testify in court
and stand by what he has told the police, an aura of
credibility is added to his story which establishes its
probability.’’ McNeill v. Commonwealth, 213 Va. 200,
203, 191 S.E.2d 1 (1972); see, e.g., United States v.
Brown, 93 Fed. Appx. 454, 456 (3d Cir.) (‘‘[t]he affida-
vit’s recitation of the informant’s availability to have
his veracity tested at all court proceedings also bol-
stered the reliability of the informant’s information’’),
cert. denied, 542 U.S. 914, 124 S. Ct. 2868, 159 L. Ed.
2d 285 (2004). Although we acknowledge that an infor-
mant’s willingness to testify in court proceedings may
not, on its own, be sufficient to establish reliability, it
is nevertheless an appropriate factor for the issuing
judge to consider when examining an affidavit.
   Third, the affidavit indicates that Podsiad indepen-
dently corroborated certain information provided by
the informant. See, e.g., State v. DeFusco, supra, 224 Conn.
644 (‘‘corroboration would be a proper ground on which
to base an inference of reliability’’). In particular, the
affidavit asserts that the defendant told the informant
that he shot the victim using a nine millimeter caliber
firearm, and that Podsiad ‘‘contacted [another police
officer involved in the investigation], who confirmed
that the weapon allegedly used in the homicide was a
[nine millimeter].’’ The corroboration of the caliber of
the firearm used in the shooting entitled the issuing
judge to give greater weight to the informant’s claim
that the defendant admitted to shooting the victim with
that same caliber weapon.11 See, e.g., State v. Rodriguez,
supra, 223 Conn. 137 (assertion in affidavit that infor-
mant saw defendant carrying ‘‘ ‘large caliber revolver’ ’’
shortly before shooting was corroborated, and thus
entitled to reliability, by evidence that ‘‘the murders
were committed with a large caliber handgun’’).
  Moreover, contrary to the defendant’s criticism that
the affidavit failed to corroborate any details that ‘‘only
the shooter might know,’’ it is well settled that ‘‘[t]he
police are not required . . . to corroborate all of the
information provided by a confidential informant. . . .
Partial corroboration may suffice.’’ (Citations omitted.)
State v. Clark, 297 Conn. 1, 11, 997 A.2d 461 (2010).
We conclude that the corroboration of the weapon’s
caliber, in conjunction with the aforementioned factors,
provided strong evidence of the informant’s reliability.
   Finally, any doubts as to whether the affidavit estab-
lishes the informant’s reliability are mitigated by the
clear showing of the informant’s basis of knowledge.
Under Illinois v. Gates, 462 U.S. 213, 103 S. Ct. 2317,
76 L. Ed. 2d 527 (1983), an informant’s reliability and
basis of knowledge are no longer independent require-
ments for a finding of probable cause; rather, ‘‘a defi-
ciency in one may be compensated for, in determining
the overall reliability of a tip, by a strong showing as
to the other, or by some other indicia of reliability.’’
Id., 233. ‘‘It is clear from Gates that, in measuring overall
the reliability of a tip, a fair indication of the informant’s
basis of knowledge may compensate for a less than
conclusive demonstration of his credibility.’’ United
States v. Laws, 808 F.2d 92, 102 (D.C. Cir. 1986). Thus,
‘‘even if we entertain some doubt as to an informant’s
motives, his explicit and detailed description of alleged
wrongdoing, along with a statement that the event was
observed firsthand, entitles his tip to greater weight
than might otherwise be the case.’’ Illinois v. Gates,
supra, 234; see, e.g., State v. Johnson, 286 Conn. 427,
440, 944 A.2d 297 (‘‘the surest way to establish a basis
of knowledge is by a showing that the informant is
passing on what is to him [firsthand] information . . .
[as] when a person indicates he has overheard the
defendant planning or admitting criminal activity’’
(internal quotation marks omitted)), cert. denied, 555
U.S. 883, 129 S. Ct. 236, 172 L. Ed. 2d 144 (2008).
   Podsiad’s affidavit indicates that the information the
informant provided to him was based on the informant’s
firsthand observations. The affidavit alleges that the
defendant admitted to the informant that he shot the
victim, and that the informant personally observed the
rifle and ammunition inside the defendant’s residence.
We conclude that the issuing judge could rely on this
particularized knowledge to overcome uncertainty as
to the informant’s reliability or veracity. See, e.g., State
v. Smith, supra, 257 Conn. 225 (noting that informant’s
overhearing of defendant’s planning or admitting crimi-
nal activity was ‘‘ ‘highly relevant’ ’’ to establishing prob-
able cause under Gates); State v. Morrill, 205 Conn.
560, 566, 534 A.2d 1165 (1987) (‘‘The affidavit states
that the informant personally observed the defendant
sell [marijuana] and [that] he heard the defendant state
that he had ten pounds to sell. From these statements
the [issuing judge] could reasonably have inferred that
the defendant was engaged in the ongoing criminal
activity of selling [marijuana].’’).
  Based on the totality of the circumstances, we con-
clude that Podsiad’s search warrant affidavit, excised
of any potentially tainted information from the initial
warrantless entry, established probable cause to search
the defendant’s residence. Accordingly, the trial court
properly denied the defendant’s motion to suppress the
evidence obtained during the search of his residence
based on the independent source doctrine.
                              II
   The defendant next claims that the trial court improp-
erly denied his motion to suppress the statements he
made to the police during his interrogation. Specifically,
the defendant argues that, because the police officers
subjected him to a series of coercive interrogation tac-
tics that had the combined effect of overbearing his
will, his statements were involuntary and, thus, should
have been suppressed under the due process clause of
the federal constitution.
  In particular, the defendant asserts that the police
officers overbore his will by (1) lying about the evidence
they possessed in order to make their case against him
seem stronger than it actually was, (2) maximizing the
potential consequences if he did not confess by threat-
ening him with lengthy prison sentences and, at one
point, intimating that he could receive the death penalty,
(3) telling him that his family members may be subject
to arrest for possession of the assault rifle discovered
during the search of 374 Peck Street, and (4) suggesting
that he would face lesser charges or consequences if
he did confess. The defendant further asserts that he
was especially susceptible to these coercive tactics
because he had not slept since the police had searched
his residence the night before. Alternatively, the defen-
dant contends that his statements should have been
suppressed under the Connecticut constitution. We dis-
agree with the defendant’s claims.
   The following facts, which either were found by the
trial court or are undisputed,12 are relevant to this claim.
At the time of the October 14, 2013 shooting, the defen-
dant was twenty-one years old. He was in the process
of obtaining his general equivalency diploma (GED)
and had plans to pursue a degree in culinary arts and
business management at Gateway Community College.
He was employed full-time as a chef for Chipotle Mexi-
can Grill (Chipotle). He had four prior felony convic-
tions, most recently in September, 2010, for larceny in
the third degree in violation of General Statutes § 53a-
124. For that conviction, he was sentenced to five years
imprisonment, execution suspended after thirty months,
and three years of probation.13
  Shortly after midnight, on October 20, 2013, while
the police were conducting the preemptive sweep of
the defendant’s 374 Peck Street apartment, the defen-
dant was detained on the scene in a police cruiser. The
officers read the defendant his Miranda rights, which
the defendant indicated he understood. Then, while
the defendant was detained, Podsiad and an additional
officer questioned him for approximately three minutes
about the rifle they found in the attic. The defendant
admitted that the gun belonged to him.14
  Sometime in the early morning hours of October 20,
2013, the defendant was transported to the New Haven
Police Department and placed in a holding cell. The
defendant was unable to sleep while in the holding cell
because it did not have a bed.15 Later that morning,
Detectives Nicole Natale and David Zaweski of the New
Haven Police Department asked the defendant if he
was willing to speak with them, and the defendant indi-
cated that he was.
   At approximately 10:30 a.m., Natale and Zaweski
brought the defendant to an interrogation room, where
they interviewed him for approximately three hours
and thirty-eight minutes. The interview was recorded
on video. The interrogation room was approximately
fifteen feet by fifteen feet. The detectives sat the defen-
dant at a table facing the camera. Natale sat at the table
across from the defendant, and Zaweski sat in a chair
against the wall behind Natale. The interview proceeded
in a question and answer format. Natale asked most of
the questions, with Zaweski interjecting intermittently.
Both officers remained seated at all times while ques-
tioning the defendant. There were three three to ten
minute periods, approximately every hour, during
which one or both of the officers left the room and the
questioning ceased.
  Natale began by advising the defendant of his
Miranda rights. She handed the defendant a Miranda
waiver form and had him read his rights out loud from
the form. Natale then asked the defendant: ‘‘Do you
understand that? Are you willing to talk to us?’’ The
defendant responded: ‘‘Yes.’’ Zaweski then removed the
defendant’s handcuffs. The defendant then initialed
each line of the waiver form and signed and dated it.16
  Natale started with questions about the assault rifle
and ammunition seized from the defendant’s apartment
at 374 Peck Street. The defendant claimed that the rifle
belonged to a third party, whom he identified as ‘‘Quan
Bezzle,’’ but that he ‘‘took the charge’’ because he did
not want any of his family members to ‘‘go down for
it . . . .’’
  Natale then asked the defendant if he had ‘‘hear[d]
anything about any homicides.’’ The defendant
responded that he heard about the one that had just
occurred ‘‘on the Boulevard.’’ The discussion then
turned to the circumstances of the victim’s murder. The
defendant denied knowing anything about the homicide
beyond what he had heard from media reports.
   At this point, approximately twenty minutes into the
interview, Natale’s tone changed from conversational
to accusatory. For the remainder of the first hour of
questioning, Natale began employing the interrogation
tactics that the defendant now complains of on appeal.
She confronted the defendant with the ‘‘evidence’’ of
his guilt, some of which she had fabricated. Natale
falsely told the defendant that two individuals who wit-
nessed the homicide identified him from a photographic
array as the shooter. Natale emphasized this false evi-
dence at least six times during the first hour of ques-
tioning. Natale also told the defendant, falsely, that fin-
gerprints were found on the shell casings left at the
scene of the shooting and speculated that they would
match the defendant’s prints when the forensic testing
was completed.17
   In addition, Natale offered the defendant favorable
scenarios that could have potentially diminished his
culpability and emphasized the severity of the sentence
that he could receive for murder. Natale suggested that
she thought the defendant ‘‘might have just been in the
wrong place at the wrong time.’’ Natale later empha-
sized that the defendant would inevitably be charged
with some form of murder and that ‘‘the only difference
. . . depending on our conversation today . . . is fel-
ony murder or being in the wrong place at the wrong
time murder. You could either be the shooter, or the
person [who] sits there and doesn’t know what the fuck
was going on, and was just in the wrong place at the
wrong time. . . . You potentially don’t have a chance
to go home for sixty-five years, depending on how the
outcome of today goes between me and you . . . .’’ At
one point, Natale told the defendant that the witnesses
who identified him had indicated that a second person
was with him and that ‘‘you could get yourself out of
this mess . . . if you tell the truth’’ about who else
was there.
   Natale also brought up the defendant’s family mem-
bers, at one point telling him that, although she ‘‘proba-
bly ha[d] no say in this,’’ ‘‘your mom and your sister
are probably gonna go down for that gun as well,’’ and
‘‘they’re probably gonna do warrants for them. Espe-
cially [because] you haven’t shed any light on what’s
been going on with this.’’
    Despite Natale’s tactics, the defendant continued to
categorically deny any knowledge of the homicide for
the entire first hour of questioning. He pushed back
on Natale’s false evidence ploys, telling her that he
‘‘want[ed] to meet these people’’ who had supposedly
identified him, and that ‘‘there ain’t none of my finger-
prints’’ on the shell casings. When Natale emphasized
the virtual inevitability that the defendant would ‘‘go
down’’ for the murder and that he was facing a potential
sixty-five year jail sentence, the defendant responded,
‘‘I guess I’ll take it to trial then,’’ and, ‘‘I gotta see how
it play[s] out. Hope for the best, pray for the wors[t].’’
At around forty minutes into questioning, after Natale
again brought up the phony identification witnesses,
the defendant had the following exchange with Natale:
   ‘‘[The Defendant]: . . . . I don’t be around nobody.
I don’t do nothing. I don’t [know] why people put me
in this stuff. . . . I just came home six months ago.
Now I’m caught up in fucking bullshit over . . . fuck-
ing nothing. Excuse my language.
 ‘‘Natale: That’s why you should start talking. Tell me,
what happened?
  ‘‘[The Defendant]: I’m telling you the best I know.
  ‘‘Natale: No, you’re not. No, you’re not. You’re willing
to go down for this by yourself?
   ‘‘[The Defendant]: If that’s what it takes. Innocent
person go down gonna take a long time. I gotta do what
I gotta do.’’
   At approximately 11:30 a.m.—one hour into ques-
tioning—Natale left the room. When she returned a few
minutes later, the defendant asked whether, if he told
‘‘the truth about who did it,’’ he could ‘‘get some type
of protection . . . .’’ After Natale assured him that he
could, the defendant told her that he witnessed ‘‘Quan
Bezzle’’ shoot and kill the victim, and that Quan Bezzle
threatened to kill him if he ever told the police. As the
defendant said this, he buried his face into his shirt
and, as he admitted at trial, pretended to cry. The defen-
dant then emotionally proclaimed that he initially had
withheld this information because Quan Bezzle knows
where he lives, and he did not want ‘‘nothing to happen’’
to his sister and little niece, who live with him.
According to the defendant, after Quan Bezzle shot the
victim, the defendant ran to a pharmacy18 to retrieve
his bicycle and then rode his bicycle home. This story
included his riding his bicycle from the pharmacy back
in the direction of the crime scene and past the victim’s
lifeless body.
   The defendant continued to falsely accuse Quan Bez-
zle of the murder through nearly two additional hours of
questioning, despite Natale’s and Zaweski’s repeatedly
telling him that they knew his story was a lie. Natale
and Zaweski continued to remind him of his false story
regarding Quan Bezzle and the fingerprint evidence,
and they also repeatedly asserted that Wright, whom
they had not actually yet spoken to, had told them that
she was present at the shooting and that the defendant
was there also.19 They also continued to offer alternative
scenarios to the defendant, such as that he shot the
victim but did so accidentally or in self-defense. In addi-
tion, they continued to emphasize the lengthy prison
sentence that the defendant was likely to receive. At
one point, Natale made an apparent reference to the
death penalty:
  ‘‘Natale: . . . Do you see all the . . . little things
that are gonna go in the report, that are just gonna?
  ‘‘[The Defendant]: I ain’t do nothing.
   ‘‘Natale: Fry you? They’re gonna put you in the chair.
You gotta at least admit that that story’s crazy. Whether
it’s true or not, doesn’t it sound silly?’’20 The defendant
had no noticeable or audible response to this statement.
   Nevertheless, the defendant stuck to his story that
he was innocent and that Quan Bezzle had shot the
victim, until approximately 1:30 p.m.—three hours into
the interrogation. At that point, the defendant’s
attempts to fabricate stories about Quan Bezzle and
about his whereabouts on the night of the murder,
including how he had used his bicycle to ride home
after Quan Bezzle shot the victim, had all fallen apart.
The following colloquy demonstrates that, immediately
prior to confessing, it became apparent that the defen-
dant’s multiple lies were crumbling:
 ‘‘Zaweski: So, you go and you get your bike, and then
where do you go?
  ‘‘[The Defendant]: I go home.
  ‘‘Zaweski: To where?
  ‘‘[The Defendant]: Fair Haven.
  ‘‘Zaweski: And how do you get there?
  ‘‘[The Defendant]: My bike.
  ‘‘Zaweski: I know on a bike. How do you, what roads
[do] you take?
  ‘‘[The Defendant]: I go up, um, I go up on the Boule-
vard. I go up Bellevue.
  ‘‘Zaweski: Tell me, you did not just say that. How,
how do you get home?
  ‘‘[The Defendant]: My bike.
  ‘‘Zaweski: Yeah, what roads do you take?
  ‘‘[The Defendant]: The Boulevard.
  ‘‘Zaweski: Okay, so, you went back up past the
crime scene?
  ‘‘[The Defendant]: Mm-hmm.
  ‘‘Zaweski: You didn’t do that.
  ‘‘Natale: Bobby, you getting tired?
  ‘‘[The Defendant]: Yeah.
  ‘‘Natale: ’Cause you’re, you’re, that’s crazy.
  ‘‘Zaweski: Seriously, you wanna tell us you took your
bike back all the way uphill, past the dead guy lying in
the street and all the cops that were right there?
  ‘‘Natale: Bobby, open your eyes.’’
   This conversation continued as the defendant stuck
to his story that he rode his bicycle home but was
unable to explain which roads he took home and why
he rode past the crime scene. Natale commented, ‘‘[y]ou
can’t even keep up with your own lies . . . .’’ Zaweski
then explained: ‘‘We’re not trying to confuse you,
alright, but you’re confusing us. You understand that?
Everything you’re telling us is just not making any
sense.’’
   Natale then said: ‘‘And you need to figure out what
is going on here. Because you are looking at sixty-five
years alone. With no conspirator because Quan [Bezzle]
did not shoot this guy. Figure it out. And it better be
quick ’cause you’re digging yourself deeper and deeper.
Now you don’t know if you’re at your girl’s house or
your mom’s house. You’re just lying and lying and lying.
Covering yourself up. Trying to get out of this. And
you’re not gonna get out of it. The only thing that you’re
gonna do is make it better for yourself in the long run.
That’s the only thing you’re gonna do. I could tell you’re
a mope. But, you’re not a mope ’cause you can’t even,
you can’t even lie. You can’t even lie. Look at all the
lies. Four pages of lies. You’re not a criminal. You’re
not a killer. First you’re at your sister’s house. Then
you’re at CVS, then Walgreens. It, I mean just five pages
of, I’m on my sixth page now of complete lies.’’
  A few minutes later, Natale said in relevant part: ‘‘I
don’t think you have any idea of how serious this is.
No clue. The choice is yours. Murder, manslaughter.
That’s your choice. That’s what you’re looking at. Right
now, you’re looking at murder, felony murder. Just
[because] you’re being a knucklehead and not coming
to grips that you’re fucked if you continue to stick with
this story. We have too much against you. Too much
against you . . . [for you] to sit here and stick with
the story that you’re telling us.’’
   The defendant then asked: ‘‘So, how much time do
I get for manslaughter?’’ Natale responded: ‘‘I wouldn’t
be worried about time right now. I’d be worrying about
. . . what your end result story’s gonna be. . . . You
have to worry about telling the truth right now and
coming clean.’’ The defendant responded, ‘‘[a]lright, I’ll
tell the truth,’’ and proceeded to confess in detail to
his role in the murder. He explained how he, Wright,
and Johnson lured the victim to the scene and admitted
that he shot the victim twice in the back while
attempting to rob him but claimed that it ‘‘was an acci-
dent,’’ and that he ‘‘didn’t mean to shoot him twice.
[He] didn’t even press the trigger, actually.’’ The officers
concluded the interrogation shortly thereafter. The
video recording depicted Natale ordering food for the
defendant after the questioning ended, and the defen-
dant eating the food that ultimately arrived.
   Prior to trial, the defendant moved to suppress all
evidence of the statements he made during the interro-
gation, citing what he claimed were the officers’ coer-
cive interrogation tactics, as well as his diminished abil-
ity to resist due to a lack of sleep. The trial court
conducted an evidentiary hearing, at which the state
introduced Zaweski’s testimony, as well as the video
recording and transcript of the interrogation. The defen-
dant did not offer any evidence in support of his claims
at the hearing.
   With respect to the general tenor of the interrogation,
the trial court found, on the basis of its review of the
video recording, that ‘‘[the defendant] did not manifest
any outward signs of intoxication. . . . The defendant
at no point asked [Natale or Zaweski] to stop the inter-
view and at no point asked to speak with an attorney.
. . . The tenor of the questioning ranged from conver-
sational to accusatory over the entire length of the
interview . . . . The police remained seated during the
entirety of the questioning, as did the defendant. The
police did not stand up, display their weapons, or invade
the ‘personal space’ of the defendant during their ques-
tioning. [Although] the police were at some points con-
tentious in their questioning, at no point did the defen-
dant’s demeanor appear to change in response to the
aggressive nature of the questioning. The defendant
remained largely calm and low-key throughout the inter-
view. He characterized himself, generally, as a ‘calm’
person. . . . The defendant appeared at ease con-
testing the accusations being made by the police during
the interview . . . . He had no difficultly jousting with
his interrogators. . . .
  ‘‘There is no evidence before the court demonstrating
that the defendant suffered from any mental or psycho-
logical infirmity, or was susceptible to coercion on the
basis of age or education. The [video-recorded] inter-
view demonstrates that the defendant had the capacity
to understand his right against self-incrimination and
seemed under control emotionally and psychologically.
The defendant, approximately three-quarters into the
interview, was asked if he was tired because he closed
his eyes. The defendant responded that he was tired,
but . . . the remainder of the interrogation did not
demonstrate any change in his response time to the
questions being asked or his ability to logically commu-
nicate. His answers throughout the interview, including
after the reference to his tiredness, uniformly had a
contextual relationship to the questions being asked.
He communicated coherently and rationally. He never
manifested any confusion in his communications at any
point in the interrogation.’’
   The trial court denied the defendant’s motion to sup-
press in a memorandum of decision, concluding that
the state had proven by a preponderance of the evidence
that the defendant’s statements were voluntary. In
reaching this conclusion, the court began by noting that
the defendant was advised of and waived his Miranda
rights on two occasions prior to the interview, which
diminished the coercive nature of the interview.
   The court then addressed individually the tactics spe-
cifically complained of by the defendant, determining
that they were not inherently coercive and/or were not
in fact causally related to the defendant’s decision to
confess. First, the court concluded that the officers’
false evidence ploys did not render the defendant’s
statements involuntary because the video recording of
the interview demonstrated that this tactic was ‘‘ineffec-
tual’’ on the defendant. The court found that the defen-
dant ‘‘demonstrated a large degree of self-savvy and
assuredness,’’ as evidenced by the fact that he con-
cocted the Quan Bezzle artifice and ‘‘calmly parried
with the police in an effort to test their claims’’ about
the evidence they supposedly possessed against him.
   Second, the court rejected the defendant’s assertions
that the officers coerced his statements with impermis-
sible minimization tactics or promises of leniency. The
court reasoned that, although Natale and Zaweski men-
tioned lesser degrees of murder ‘‘that could be available
in the event of an inculpatory statement,’’ they gave
him ‘‘no specific assurances that giving a statement
would affect the manner or outcome of the criminal
proceedings.’’ (Emphasis in original.) Moreover, the
court found that the officers’ comments were not a
‘‘motivating cause of [the defendant’s] confession.’’
   Third, the court rejected the defendant’s claim of
impermissible threats of severe punishment. The court
determined that, although Natale’s reference to the
death penalty was ‘‘plainly ill-advised,’’ it did not ‘‘work
to overbear the defendant’s will to resist and was not
causally related to his ultimate confession.’’ The court
noted that it was a ‘‘single, isolated’’ comment made
approximately midway through the interview, the video
recording demonstrated that it did not prompt any
‘‘overt reaction’’ by the defendant, and the defendant
‘‘continued to deny his involvement in the homicide
until well after this single comment.’’ Moreover, the
court emphasized that, when the defendant did confess,
‘‘his voice was calm and deliberate . . . .’’
  Fourth, the court addressed Natale’s comment that
the defendant’s mother and sister ‘‘are probably gonna
go down for that gun,’’ ‘‘[e]specially [because] you
haven’t shed any light on what’s been going on’’ with
the murder. The court acknowledged that the police
‘‘tread on dangerous ground’’ when they make such
comments but ultimately found that Natale’s comment
‘‘was insufficient to overbear the defendant’s will to
resist and was not causally related to his confession.’’
The court noted that the defendant was already aware
of his family’s potential exposure for the rifle because
he brought up the issue himself, without any prompting
from Natale, at the start of the interview when he said
he ‘‘ ‘took the charge’ ’’ for the rifle, so that his family
would not ‘‘ ‘go down for it . . . .’ ’’ The court found
that the defendant ‘‘responded dispassionately’’ and
appeared to have ‘‘brushed off’’ Natale’s subsequent
comment, which ‘‘suggests that he recognized [it] as an
empty and vacuous ploy.’’
   Finally, addressing the defendant’s assertion that his
ability to resist was diminished by lack of sleep, the
trial court found, based on its review of the video
recording of the interrogation, that the defendant was
not ‘‘suffer[ing] from a lack of mental acuity or physical
infirmity as a result of a lack of sleep that rendered
his statement[s] involuntary.’’ The court found that the
defendant never ‘‘manifested any outward signs [that]
suggest[ed] he did not understand the questions being
asked, [or] the purpose of the interview, or that his will
was overborne.’’ To the contrary, the court found that
the defendant ‘‘had no problem jousting with the police
throughout the interview,’’ was able to ‘‘communicate
clearly and coherently,’’ and generally ‘‘demonstrated
a capacity to resist police accusations regarding the
homicide.’’
  Accordingly, the court denied the defendant’s motion
to suppress and admitted evidence of the defendant’s
statements, including the video recording and transcript
thereof, at trial.
                             A
  We begin with the defendant’s claim under the federal
constitution. The defendant argues that the trial court
incorrectly determined that the police officers’ coercive
tactics, coupled with his diminished capacity to resist
due to a lack of sleep, did not render his statements
involuntary. We are not persuaded.
   The governing legal principles are well established.
‘‘[T]he use of an involuntary confession in a criminal
trial is a violation of due process. . . . [T]he test of
voluntariness is whether an examination of all the cir-
cumstances discloses that the conduct of law enforce-
ment officials was such as to overbear [the defendant’s]
will to resist and bring about confessions not freely
self-determined . . . . The ultimate test remains . . .
[i]s the confession the product of an essentially free
and unconstrained choice by its maker? If it is, if he
has willed to confess, it may be used against him. If it
is not, if his will has been overborne and his capacity
for self-determination critically impaired, the use of his
confession offends due process. . . . The determina-
tion, by the trial court, whether a confession is voluntary
must be grounded [in] a consideration of the circum-
stances surrounding it. . . .
   ‘‘Factors that may be taken into account, upon a
proper factual showing, include: the youth of the
accused; his lack of education; his intelligence; the lack
of any advice as to his constitutional rights; the length
of detention; the repeated and prolonged nature of the
questioning; and the use of physical punishment, such
as the deprivation of food and sleep. . . . Under the
federal constitution, however, coercive police activity
is a necessary predicate to the finding that a confession
is not voluntary . . . .
   ‘‘It is well settled that [t]he state bears the burden of
proving the voluntariness of the defendant’s confession
by a preponderance of the evidence. . . . [As for the
scope of our review] we note the established rule that
[t]he trial court’s findings as to the circumstances sur-
rounding the defendant’s interrogation and confession
are findings of fact . . . which will not be overturned
unless they are clearly erroneous. . . .
   ‘‘[A]lthough we give deference to the trial court con-
cerning these subsidiary factual determinations, such
deference is not proper concerning the ultimate legal
determination of voluntariness. . . . Consistent with
the well established approach taken by the United
States Supreme Court, we review the voluntariness of
a confession independently, based on our own scrupu-
lous examination of the record. . . . [A]pplying the
proper scope of review to the ultimate issue of voluntar-
iness requires us . . . to conduct a plenary review of
the record in order to make an independent determina-
tion of voluntariness.’’ (Citations omitted; internal quo-
tation marks omitted.) State v. Andrews, 313 Conn. 266,
321–22, 96 A.3d 1199 (2014).
   We emphasize at the outset that, insofar as the trial
court’s underlying factual findings were predicated on
its review of the video recording of the interrogation,
we nonetheless defer to those findings unless they are
clearly erroneous. A trial court’s findings are entitled to
deference, even if they are predicated on documentary
evidence that this court is equally able to review for
itself on appeal, rather than on the credibility and
demeanor of the testifying witnesses. See, e.g., State v.
Lawrence, 282 Conn. 141, 157, 920 A.2d 236 (2007) (‘‘it
would be improper for this court to supplant its credibil-
ity determinations for those of the fact finder, regard-
less of whether the fact finder relied on the cold printed
record to make those determinations’’); see also, e.g.,
Skakel v. State, 295 Conn. 447, 487 n.25, 991 A.2d 414
(2010) (rejecting proposition that ‘‘a less deferential
standard [of review applies to] decisions pertaining to
evidence that is not predicated on an assessment of
the witness’ demeanor’’); Besade v. Interstate Security
Services, 212 Conn. 441, 448–49, 562 A.2d 1086 (1989)
(same). Accordingly, we are bound by the trial court’s
interpretation of what is reflected in the video recording
unless it is clearly erroneous.21 See, e.g., State v. Weath-
ers, 188 Conn. App. 600, 632, 205 A.3d 614 (2019) (hold-
ing that clear error review applies to trial court’s finding,
based on video recording, that defendant was not expe-
riencing mental breakdown at time of crime), aff’d, 339
Conn. 187,        A.3d     (2021).
   Turning to the substantive question of voluntariness,
because the totality of the circumstances test ‘‘depend[s]
[on] a weighing of the circumstances of pressure against
the power of resistance of the person confessing’’;
(internal quotation marks omitted) Dickerson v. United
States, 530 U.S. 428, 434, 120 S. Ct. 2326, 147 L. Ed. 2d
405 (2000); we begin by addressing the circumstances
of the interrogation before turning to the defendant’s
personal characteristics and the extent to which they
enabled him to resist the pressures imposed on him.22
Applying this method, and having carefully reviewed
the video recording of the interrogation and transcript
thereof, we conclude that the trial court correctly deter-
mined that the state met its burden of establishing the
voluntariness of the defendant’s statements by a pre-
ponderance of the evidence.
  We observe, at the outset, that the defendant was
twice advised of his Miranda rights prior to being inter-
rogated: first, in the police cruiser outside of 374 Peck
Street, several hours before the interview, and second
at the start of the interview with Natale and Zaweski.
See, e.g., State v. Lapointe, 237 Conn. 694, 734, 678 A.2d
942 (provision of Miranda rights ‘‘is relevant to a finding
of voluntariness’’), cert. denied, 519 U.S. 994, 117 S. Ct.
484, 136 L. Ed. 2d 378 (1996). On both occasions, the
defendant indicated that he understood his rights and
nonetheless waived them and agreed to speak with
the police.
  The provision of adequate Miranda warnings is sig-
nificant in our analysis because it has a bearing on both
sides of the voluntariness calculus: ‘‘It bears on the
coerciveness of the circumstances, for it reveals that
the police were aware of the suspect’s rights and pre-
sumably prepared to honor them. And . . . it bears
[on] the defendant’s susceptibility, for it shows that the
defendant was aware he had a right not to talk to the
police.’’ 2 W. LaFave et al., Criminal Procedure (4th Ed.
2015) § 6.2 (c), p. 712; see, e.g., Berkemer v. McCarty,
468 U.S. 420, 433, 104 S. Ct. 3138, 82 L. Ed. 2d 317 (1984)
(purpose of Miranda warning is to ‘‘ensure that the
police do not coerce or trick captive suspects into con-
fessing . . . [and] to relieve the inherently compelling
pressures generated by the custodial setting itself,
which work to undermine the individual’s will to resist’’
(emphasis omitted; footnote omitted; internal quotation
marks omitted)); State v. Correa, 241 Conn. 322, 338,
696 A.2d 944 (1997) (‘‘[a] [Miranda] warning at the time
of the interrogation is indispensable to overcome its
pressures and to [e]nsure that the individual knows he
is free to exercise the privilege at that point in time’’
(internal quotation marks omitted)). Therefore, the
United States Supreme Court repeatedly has recognized
that, although ‘‘compliance with Miranda [does not]
conclusively [establish] the voluntariness of a subse-
quent confession . . . cases in which a defendant can
make a colorable argument that a self-incriminating
statement was compelled despite the fact that the law
enforcement authorities adhered to the dictates of
Miranda are rare.’’ (Internal quotation marks omitted.)
Berkemer v. McCarty, supra, 433 n.20; see, e.g., Evans
v. Dowd, 932 F.2d 739, 742 (8th Cir.) (‘‘the [Miranda]
warnings were part of the totality of the circumstances
and, thus, it would be difficult to conclude that the
police coerced the confession while at the same time
warning [the defendant] that he need not say anything’’),
cert. denied, 502 U.S. 944, 112 S. Ct. 385, 116 L. Ed. 2d
335 (1991).
  We are unconvinced that this is one of those rare
cases. We disagree with the defendant that the circum-
stances of the interrogation were so coercive as to
overbear his will. The defendant takes issue with the
following four interrogation tactics utilized throughout
the interrogation by Natale and Zaweski: (1) false evi-
dence ploys; (2) maximizing the consequences of not
confessing; (3) threatening the defendant’s family with
arrest; and (4) suggesting that confessing would be met
with leniency.23 We agree with the trial court that the
record demonstrates that the combined effect of these
tactics did not cause the defendant’s will to be over-
borne.
  First, it is undisputed that Natale and Zaweski repeat-
edly referenced evidence that they did not have in order
to give the impression that their case against the defen-
dant was stronger than it actually was. The defendant
specifically notes that they falsely claimed that two
eyewitnesses to the murder had identified the defendant
as the shooter, that fingerprints were found on the shell
casings left at the scene of the shooting, and that Wright
had given a statement that incriminated the defendant.
  In State v. Lapointe, supra, 237 Conn. 694, this court
held that a defendant’s incriminating statement had not
been obtained involuntarily when the police falsely rep-
resented that his fingerprints were found on the handle
of the knife used to murder the victim. Id., 731–32.
This court observed: ‘‘Such statements by the police
designed to lead a suspect to believe that the case
against him is strong are common investigative tech-
niques and would rarely, if ever, be sufficient to over-
bear the defendant’s will and to bring about a confession
to a serious crime that is not freely self-determined
. . . .’’ Id., 732. This court has repeated this observation
in subsequent cases. See, e.g., State v. Lawrence, supra,
282 Conn. 176; State v. Pinder, 250 Conn. 385, 423, 736
A.2d 857 (1999). The defendant asks us to overrule or
limit this aspect of Lapointe, not necessarily to ‘‘com-
pletely prohibit the use of ruses and ploys in interroga-
tions,’’ but, instead, to ‘‘discourage the practice by con-
cluding that false statements about evidence, combined
with other coercive tactics,’’ may undermine a defen-
dant’s will.
   Although we do not interpret Lapointe as suggesting
that false evidence claims can never contribute to the
involuntariness of a confession, we take this opportu-
nity to emphasize that misrepresentations by interrogat-
ing officers about the strength of their case against a
defendant can, under certain circumstances, add to the
coercive nature of an interrogation. We decline at this
time, however, to categorically condemn the use of
such tactics or to adopt any bright-line rules as to their
likely impact on the voluntariness of a confession.
   The impact of false evidence ploys, if any, must
instead be assessed in light of the totality of the circum-
stances, including the presence or absence of other
coercive circumstances and the personal characteris-
tics of the defendant. See, e.g., United States v. Byram,
145 F.3d 405, 408 (1st Cir. 1998) (noting that certain
lies can be coercive depending on type of lie and circum-
stances); State v. Lawrence, supra, 282 Conn. 176 (‘‘[i]t
is well established . . . that although some types of
police trickery can entail coercion . . . trickery is not
automatically coercion’’ (internal quotation marks omit-
ted)); People v. Thomas, 22 N.Y.3d 629, 642, 8 N.E.3d
308, 985 N.Y.S.2d 193 (2014) (‘‘It is well established that
not all deception of a suspect is coercive, but in extreme
forms it may be. Whether deception or other psychologi-
cally directed stratagems actually eclipse individual
will, will of course depend [on] the facts of each case,
both as they bear [on] the means employed and the
vulnerability of the declarant.’’).
   In the present case, we agree with the trial court that,
in light of the totality of the circumstances, the officers’
false evidence ploys did not cause the defendant’s will
to be overborne. Most of the false evidence claims—
particularly the claims about the identifying witnesses
and fingerprint evidence—were made during the first
hour of the interview and were not particularly egre-
gious. The defendant demonstrated that he was per-
fectly capable of pushing back on these claims. He told
Natale that he ‘‘want[ed] to meet these people’’ who
had supposedly identified him and that ‘‘there ain’t none
of my fingerprints’’ on the shell casings. At one point,
the defendant indicated, ‘‘I guess I’ll take [the case] to
trial then,’’ and that he wanted to ‘‘see how it play[s]
out. Hope for the best, pray for the wors[t].’’
   Most telling, one hour into the interview, the defen-
dant falsely accused Quan Bezzle of committing the
murder, even pretending to cry in order to make his
story seem more believable. The defendant maintained
this fabricated story for two more hours, despite the
officers’ continued emphasis on the false evidence. This
type of resistant conduct is strong evidence that the
defendant’s will to resist was not subverted by his inter-
rogators’ ploys. See, e.g., State v. Correa, supra, 241
Conn. 337 (‘‘If the defendant’s will was overborne, it is
highly unlikely that he would have signed a statement
in which he accused another individual of being the
killer. The defendant’s consistent claims that he had
not been involved in the crimes provide strong evidence
that his will was not overborne by any police tactics.’’).
  Second, the defendant contends that Natale and
Zaweski repeatedly exaggerated the consequences if
the defendant did not confess. The defendant relies on
the repeated instances in which the officers told the
defendant that he could be sentenced to sixty-five years
imprisonment or spend the rest of his life in jail. Our
review of the video recording of the interrogation dis-
closes at least seven such statements. Further, approxi-
mately two and one-half hours into the interview, Natale
had the following exchange with the defendant while
confronting him with the implausibility of his claims of
innocence:
  ‘‘Natale: . . . Do you see all the . . . little things
that are gonna go in the report, that are just gonna?
  ‘‘[The Defendant]: I ain’t do nothing.
   ‘‘Natale: Fry you? They’re gonna put you in the chair.
You gotta at least admit that that story’s crazy. Whether
it’s true or not, doesn’t it sound silly?’’
   We disagree that these statements rendered the
defendant’s confession involuntary. The officers’ state-
ments that he was facing sixty-five years in prison were
not impermissible because his potential exposure far
exceeded that. Indeed, the trial court ultimately imposed
a total effective sentence of ninety years imprisonment
without the possibility of release, consisting of sixty
years for murder, twenty years for conspiracy to com-
mit robbery in the first degree, and ten years for criminal
possession of a firearm, all running consecutively.
Accordingly, we cannot conclude that the officers’
statements regarding the defendant’s potential expo-
sure were unduly coercive because they were an accu-
rate representation of the severity of the consequences
that the defendant was facing. See, e.g., United States
v. Santos-Garcia, 313 F.3d 1073, 1079 (8th Cir. 2002)
(concluding that police’s statement to defendant that
his ‘‘children would be driving by the time he would
be released from prison’’ was ‘‘an accurate [representa-
tion] of [the defendant’s] predicament’’ and, therefore,
‘‘not unduly coercive’’ (internal quotation marks omit-
ted)); United States v. Nash, 910 F.2d 749, 753 (11th
Cir. 1990) (‘‘telling the [defendant] in a noncoercive
manner of the realistically expected penalties and
encouraging [him] to tell the truth [are] no more than
affording [him] the chance to make an informed deci-
sion with respect to [his] cooperation with the govern-
ment’’ (internal quotation marks omitted)).
   We also agree with the trial court that Natale’s appar-
ent reference to the death penalty did not cause the
defendant’s will to be overborne. Although we view this
statement as inappropriate, as the trial court found,
the comment was a single, isolated statement made
approximately two and one-half hours into the interro-
gation. It was never referenced again, and Zaweski
quickly changed the subject to more mundane details
about the defendant’s mode of transportation on the
night of the murder. The defendant had no audible reac-
tion to the comment and continued his attempts to pin
the murder on Quan Bezzle well after the statement
was made.
   Third, the defendant contends that Natale made
impermissible threats that the defendant’s family would
be arrested if he did not confess. Specifically, Natale
said that, although she ‘‘probably ha[d] no say in this,’’
‘‘they’re probably gonna do warrants for them. Espe-
cially [because] you haven’t shed any light on what’s
been going on with this.’’ We agree with the trial court
that the coercive impact of this statement is somewhat
diminished in light of the fact that it was the defendant
who had previously brought up the potential of his
family’s criminal exposure for the rifle, thereby indicat-
ing that he already was aware of the issue prior to
Natale’s comment. At the very least, however, Natale’s
comment apparently was intended to exploit and play
on the defendant’s previously expressed concern. We
therefore do not condone it and acknowledge that such
tactics can provide a basis for concluding that a confes-
sion is involuntary.
  Ultimately, however, we agree with the trial court
that this single comment was not causally related to
the defendant’s confession. As the trial court found, the
defendant ‘‘responded dispassionately’’ and appeared to
have ‘‘brushed off’’ Natale’s comment, which ‘‘suggests
that he recognized [it] as an empty and vacuous ploy.’’
Further, Natale made the comment very early in the
interrogation, and the defendant denied his involvement
and blamed Quan Bezzle for more than two hours after
this comment was made. See, e.g., State v. Correa,
supra, 241 Conn. 338 (rejecting claim that police state-
ments about immigration status of defendant’s family
and purported contract on defendant’s life overcame
his will when ‘‘[t]he defendant reacted calmly when
these statements were made and exhibited no signs of
duress,’’ and ‘‘[i]t was several hours later before the
defendant himself initiated a statement seeking to
exculpate himself and to inculpate [a third party]’’).
   Finally, the defendant contends that the officers
engaged in impermissible minimization and suggested
that he would receive leniency in exchange for confess-
ing. The video recording and transcript reveal that
Natale and Zaweski made a number of such statements
throughout the interview. At one point, Natale told the
defendant that he would inevitably be charged with
some form of murder, and that ‘‘the only difference
. . . depending on our conversation today . . . is fel-
ony murder or being in the wrong place at the wrong
time murder. You could either be the shooter, or the
person [who] sits there and doesn’t know what the fuck
was going on, and was just in the wrong place at the
wrong time. . . . You potentially don’t have a chance
to go home for sixty-five years, depending on how the
outcome of today goes between me and you . . . .’’
   On another occasion, Natale said, ‘‘you could get
yourself out of this mess . . . if you tell the truth
. . . .’’ Later in the interview, Zaweski said: ‘‘[I]f you
wanna spend the rest of your life in prison and sit there
and keep your mouth shut, that’s fine. But if you wanna
salvage some years later on or explain to people, explain
to your mom, that this isn’t who you really are. It was
an accident. You made a mistake. This is the time you
have to do that.’’
   Lastly, just before the defendant confessed to shoot-
ing the victim, Natale said: ‘‘The choice is yours. Murder,
manslaughter. . . . Right now, you’re looking at mur-
der, felony murder. Just [because] you’re being a knuck-
lehead and not coming to grips that you’re fucked if
you continue to stick with this story.’’ The defendant
responded by asking, ‘‘[s]o, how much time do I get
for manslaughter?’’ Natale responded: ‘‘I wouldn’t be
worried about time right now. I’d be worrying about
. . . what your end result story’s gonna be. . . . You
have to worry about telling the truth right now and
coming clean.’’ The defendant then said, ‘‘[a]lright, I’ll
tell the truth,’’ and confessed to having shot the victim,
though he claimed he did so accidentally.
   This court previously has explained: ‘‘[When] [t]he
defendant was given no specific assurances that giving
a statement would affect the outcome of the criminal
proceedings . . . [e]ncouraging a suspect to tell the
truth . . . does not, as a matter of law, overcome a
confessor’s will . . . . Neither is a statement that the
accused’s cooperation will be made known to the court
sufficient inducement so as to render a subsequent
incriminating statement involuntary. . . . Several
courts have held that remarks of the police far more
explicitly indicating a defendant’s willingness to make
a statement would be viewed favorably do not render
his confession involuntary. . . . [A] statement [that the
accused’s cooperation would be to his benefit] by a
law enforcement officer falls far short of creating the
compelling pressures which work to undermine the
individual’s will to resist and to compel him to speak
[when] he would not otherwise do so freely.’’ (Citation
omitted; emphasis in original; internal quotation marks
omitted.) State v. Pinder, supra, 250 Conn. 424.
   Although Natale’s comments purported to encourage
the defendant to ‘‘tell the truth’’ and even suggested
that he could be charged with the lesser crime of man-
slaughter depending on the statement he gave, neither
Natale or Zaweski ever definitively promised the defen-
dant that he would be charged only with manslaughter
if he confessed, or that he would receive a lesser sen-
tence for doing so. Nor did the officers ever represent
that they had the authority to determine the offense he
was charged with, or that the penalties that attach to
manslaughter were not severe. Such vague, predictive
suggestions that a confession could potentially benefit
the defendant or cause a fact finder to view him more
favorably are not inherently coercive.24 See, e.g., United
States v. Jackson, 608 F.3d 100, 103 (1st Cir.) (‘‘a sugges-
tion that cooperation might induce leniency’’ does not
amount to coercion), cert. denied, 562 U.S. 990, 131 S.
Ct. 435, 178 L. Ed. 2d 337 (2010); Commonwealth v.
O’Brian, 445 Mass. 720, 725, 727, 840 N.E.2d 500 (detec-
tive’s comment that shooting could have been accident
did not render defendant’s confession involuntary
under totality of circumstances, and detective’s com-
ment that he would bring defendant’s cooperation to
prosecutor’s attention and that defendant ‘‘ ‘may see
the light of day down the road’ ’’ did not ‘‘coerce the
defendant into confessing because the detective did not
promise a lesser sentence and did not hold himself out
as possessing the authority to enter into a plea with,
or reduce the charges for, the defendant’’), cert. denied,
549 U.S. 898, 127 S. Ct. 213, 166 L. Ed. 2d 171 (2006).25
   Additional circumstances of the interrogation lead
us to conclude that the officers’ tactics, even when
considered in combination with each other, did not
cause the defendant’s will to be overborne. The length
of the interrogation that led to his confession—approxi-
mately three hours—is far shorter than other interroga-
tions held not to have been inherently coercive. See,
e.g., State v. DeAngelis, 200 Conn. 224, 233, 235, 511
A.2d 310 (1986) (ten and one-half hour interview did
not necessarily mean that defendant’s admissions were
involuntary); State v. Carter, 189 Conn. 631, 637–38,
458 A.2d 379 (1983) (eight hour detention and interview,
‘‘though substantial in duration, does not remotely
approach the length of those interrogations held to be
so objectionable on that ground . . . as to warrant
reversal of a finding by a trial court that a confession
was voluntary’’); see also, e.g., Berghuis v. Thompkins,
560 U.S. 370, 387, 130 S. Ct. 2250, 176 L. Ed. 2d 1098
(2010) (‘‘there is no authority for the proposition that
an interrogation [that lasted three hours] is inherently
coercive’’). There also were three three to ten minute
periods, approximately every hour, when either one or
both of the officers left the room and the questioning
ceased.
  Additionally, during the interrogation, Natale and
Zaweski never subjected the defendant to actual physi-
cal abuse or threats of such abuse. Although their tones
ranged from conversational to accusatory throughout
the interrogation, they both remained seated at all
times. They never invaded the defendant’s personal
space, displayed their weapons or engaged in any other
acts of intimidation. Nor did the defendant ever ask for
a break or for the questioning to cease for any reason,
make any suggestion that he wanted to invoke his right
to silence, or ask for an attorney.
   The video recording also provides evidence that the
tactics of the interrogators did not affect the demeanor
of the defendant, who was familiar with the criminal
justice system. The trial court found in relevant part:
‘‘[Although] the police were at some points contentious
in their questioning, at no point did the defendant’s
demeanor appear to change in response to the aggres-
sive nature of the questioning. The defendant remained
largely calm and low-key throughout the interview. He
characterized himself, generally, as a ‘calm’ person.
. . . The defendant appeared at ease contesting the
accusations being made by the police during the inter-
view . . . . He had no difficultly jousting with his inter-
rogators.’’
   The concurrence and dissent asserts that ‘‘[t]his view
conforms to case law that implicitly assumes that a
person’s external demeanor provides a reliable indica-
tion of his or her internal emotional state during an
interrogation, and, thus, a calm demeanor suggests the
absence of coercion. This unexamined assumption strikes
me as dubious at best. We now know that a subject’s
external appearance may not accurately reflect his or
her internal reality.’’ Footnote 21 of the concurring and
dissenting opinion. The concurrence and dissent relies
on law review articles and studies that are not in the
record to argue that the trial court was not situated
‘‘to know what psychological, emotional, and cultural
factors actually lay behind this defendant’s calm
demeanor.’’ Id.
   It is undisputed, however, that ‘‘[a] defendant’s calm
demeanor and the lucidity of his statements weigh in
favor of finding his confession voluntary.’’ United States
v. Jacques, 744 F.3d 804, 809 (1st Cir.), cert. denied,
574 U.S. 853, 135 S. Ct. 131, 190 L. Ed. 2d 100 (2014).
The concurrence and dissent seems to assert that a fact
finder cannot make inferences from the demeanor of
a witness, which is contrary to the well established
principle that ‘‘[a]n appellate court must defer to the
trier of fact’s assessment of credibility because [i]t is
the [fact finder] . . . [who has] an opportunity to
observe the demeanor of the witnesses and the parties;
[thus, the fact finder] is best able to judge the credibility
of the witnesses and to draw necessary inferences
therefrom.’’ (Internal quotation marks omitted.) State
v. Lawrence, supra, 282 Conn. 155. Accordingly,
although we are mindful that sometimes one’s
demeanor can be impacted by psychological, social and
cultural factors, that does not mean that one’s
demeanor cannot be considered at all by a fact finder.
Demeanor can be considered as a factor in assessing
the totality of the circumstances. The inferences drawn
from one’s demeanor may vary depending on the indi-
vidual witness or party and the particular circumstances
of the case. In this case, we cannot conclude that the
trial court erred in making the inference that the defen-
dant’s calm demeanor was one factor demonstrating
that the defendant’s will was not overborne by police
tactics.
  Perhaps more fundamental, the concurrence and dis-
sent’s bald assertion that the defendant’s calm and low-
key demeanor is consistent with ‘‘a substantial body
of literature indicating that it is not uncommon for
individuals growing up in a violent home or neighbor-
hood, as the defendant in the present case did, to adopt
a mask of unemotional fearlessness as a coping mecha-
nism’’; footnote 21 of the concurring and dissenting
opinion; is belied by the very facts of this interview.
The concurrence and dissent explains that the masking
behavior is used as a way to show bravado and to avoid
vulnerability. See id. But the defendant did just the
opposite for a large part of the interview.
   If the defendant was ever one of those mask wearing
individuals of which the concurrence and dissent
speaks, he certainly had no problem shedding that mask
when he tried to show fear and vulnerability as he told
the Quan Bezzle lie during the interview. He went as
far as pretending to cry and telling the officers that he
was afraid of Quan Bezzle. The concurrence and dissent
does not acknowledge that this defendant either does
not fit the concurrence and dissent’s picture of someone
who wears a ‘‘mask of unemotional fearlessness’’; id.;
or that, even if he did at some point, he shed the so-
called mask when he cried and proclaimed fear of Quan
Bezzle. By doing so, the concurrence and dissent shows
its hand—it does not consider this particular defendant,
as is required, and, instead, focuses on the potential,
theoretical impact of police tactics on a generalized
group of defendants.
  Indeed, the defendant’s tears and his expression of
fear of Quan Bezzle strongly weigh against the concur-
rence and dissent’s theory that this defendant’s calm
and low-key demeanor was just a coping mechanism.
Instead, the defendant’s ability to feign an emotional
outburst and then return to his calm and low-key
demeanor demonstrates that he was in total control of
his emotions during the interrogation. Whatever the
merit of the concurrence and dissent’s tangential argu-
ment about what some ‘‘individuals [who grow] up in
a violent home or neighborhood’’;26 id.; do to mask their
emotions, this defendant certainly did not fit that para-
digm in the police interview at issue in this case.27
   Thus, although the concurrence and dissent packages
its position as trying to appreciate the plight of individu-
als who grow up in a violent home or neighborhood,
by painting with such a broad brush, the concurrence
and dissent’s position perpetuates gross overgeneraliza-
tions, instead of looking at the individual characteristics
of this particular defendant, an individual who freely
showed some emotion and fear during the police inter-
view.
   Indeed, the record also does not support the defen-
dant’s claim that his personal characteristics rendered
him especially susceptible to coercion. The defendant
was twenty-one years old at the time of his interview.
He was gainfully employed full-time as a chef at Chi-
potle, was in the process of obtaining his GED, and
planned to pursue college degrees in culinary arts and
business management. There was no evidence pre-
sented, either at the suppression hearing or at trial, to
suggest that the defendant was not of normal intelli-
gence.28 Such characteristics, coupled with the valid
Miranda warnings twice provided and waived by him
prior to any questioning, provide strong support for a
finding of voluntariness. See, e.g., State v. Ramos, 317
Conn. 19, 32–33, 114 A.3d 1202 (2015) (Confession was
voluntary when ‘‘[t]he defendant was forty-three years
old at the time of his confession. He had obtained his
[GED] certificate, was able to read, and was twice read
his Miranda rights by [the police]. The defendant
appeared calm and cooperative throughout his inter-
view. Once he received his Miranda warnings, he stated
repeatedly that he understood his rights and the implica-
tions of waiving them.’’); State v. Pinder, supra, 250
Conn. 425 (rejecting argument that defendant was ‘‘sus-
ceptible to coercion by the police’’ when defendant
‘‘was twenty years old, apparently had completed high
school,’’ ‘‘was gainfully employed as a car salesman,’’
and expert witness testified that defendant ‘‘was of
normal intelligence’’).
   As we noted previously in this opinion, the defendant
was not a novice to the criminal justice system. He had
multiple prior felony convictions and, at the time of
his interrogation, had only recently been released from
serving a two and one-half year sentence of incarcera-
tion. This prior experience suggests not only that the
defendant was well equipped to retain his ‘‘capacity for
self-determination’’; (internal quotation marks omitted)
State v. Andrews, supra, 313 Conn. 321; in the face of
coercive or deceptive police tactics, but also that he
fully understood the nature of his Miranda rights and
the consequences of waiving (or never invoking) them.
Compare State v. Madera, 210 Conn. 22, 45, 554 A.2d
263 (1989) (defendant’s ‘‘prior exposure to the criminal
justice system, due to some seventeen prior arrests,’’
was relevant to ‘‘his knowledge of his [Miranda] rights,’’
as well as to whether interrogation tactics had over-
borne his will), with People v. Thomas, supra, 22 N.Y.3d
642 (coercive interrogation tactics ‘‘were manifestly
lethal to self-determination when deployed against [the]
defendant, an unsophisticated individual without expe-
rience in the criminal justice system’’).
    We also disagree that the record supports the defen-
dant’s claim that he was rendered especially susceptible
to coercion due to lack of sleep. It is well settled that
‘‘tiredness, or even exhaustion, does not compel the
conclusion that [the defendant’s] will was overborne or
[his] capacity for self-determination critically impaired.’’
(Internal quotation marks omitted.) United States v.
Calvetti, 836 F.3d 654, 664 (6th Cir. 2016), cert. denied,
      U.S.    , 137 S. Ct. 1597, 197 L. Ed. 2d 723 (2017);
see, e.g., State v. Pinder, supra, 250 Conn. 425 (fact
that defendant had mental deficiency or was upset emo-
tionally ‘‘[does not] necessarily render his statements
inadmissible’’ (internal quotation marks omitted)).
   Moreover, the trial court specifically found, on the
basis of its review of the video recording of the interro-
gation, that the defendant did not ‘‘[suffer] from a lack
of mental acuity or physical infirmity as a result of a
lack of sleep . . . .’’ Such a factual finding defeats the
defendant’s claim that his lack of sleep contributed
to the involuntariness of his confession because ‘‘[a]
diminished mental state is only relevant to the voluntari-
ness inquiry if it made mental or physical coercion by
the police more effective.’’ (Internal quotation marks
omitted.) United States v. Salameh, 152 F.3d 88, 117
(2d Cir. 1998), cert. denied sub nom. Abouhalima v.
United States, 525 U.S. 1112, 119 S. Ct. 885, 142 L. Ed.
2d 785 (1999), and cert. denied, 526 U.S. 1028, 119 S.
Ct. 1273, 143 L. Ed. 2d 368 (1999), and cert. denied sub
nom. Ayyad v. United States, 526 U.S. 1028, 119 S. Ct.
1274, 143 L. Ed. 2d 368 (1999), and cert. denied sub
nom. Ajaj v. United States, 526 U.S. 1044, 119 S. Ct.
1345, 143 L. Ed. 2d 508 (1999); see, e.g., United States
v. Calvetti, supra, 836 F.3d 664 (defendant’s claim that
she was tired did not render her statements involuntary
when ‘‘nothing in the record suggest[ed] she was vulner-
able as a result’’).
   After a review of the video recording, we conclude
that the trial court’s finding was reasonable and, thus,
not clearly erroneous. Although the defendant showed
signs of being tired during the interview and appeared
to begin to doze off whenever the officers would leave
the interrogation room, the defendant’s performance
during the interrogation supports the trial court’s find-
ing that such a condition did not diminish his ability to
resist. As the trial court found, the defendant was lucid
and responsive throughout the interview, was able to
understand the officers’ questions, and communicated
clearly and coherently. In addition, the defendant had
the wherewithal to push back at the officers’ interroga-
tion tactics, consistently denying his involvement in the
shooting, concocting the lie that Quan Bezzle commit-
ted the murder and maintaining that lie for multiple
hours, and even pretending to cry to give credibility to
his story. This was not delirium; by the defendant’s own
admission, it was calculated. These facts undercut any
claim that the defendant’s lack of sleep diminished his
ability to resist. See, e.g., State v. DeAngelis, supra, 200
Conn. 234 (‘‘[the officer] was aware that the defendant
had said that he had not slept the night before, but he
testified [that] the defendant appeared fresh and alert
throughout the questioning’’); State v. Carter, supra,
189 Conn. 638 (‘‘despite some sleepiness observed near
the end of the conversation with the police, [the defen-
dant] was alert and responsive’’).
   In sum, the totality of the circumstances convinces
us that ‘‘the defendant did not confess because his will
. . . was overborne, but rather that he confessed of his
own free will because he believed it would be in his
best interest to do so.’’ State v. James, 237 Conn. 390,
428, 678 A.2d 1338 (1996). Accordingly, we conclude
that the state proved the voluntariness of the defen-
dant’s statements by a preponderance of the evidence
and that their admission at trial did not violate the due
process clause of the federal constitution.
                             B
  Finally, the defendant contends that, even if his con-
fession is voluntary under the federal constitution, we
should ‘‘set a higher standard under [our] state case
law.’’ Specifically, the defendant asks us to ‘‘create a
prophylactic constitutional rule requiring trial courts
to strongly consider whether [the coercive tactics used
in this case] raise questions about the voluntariness
of a confession.’’ The defendant relies on the settled
proposition that ‘‘the federal constitution sets the floor,
not the ceiling, on individual rights’’; State v. Purcell,
331 Conn. 318, 341, 203 A.3d 542 (2019); and contends
that such a step is warranted in light of the multifactor
test set forth in State v. Geisler, 222 Conn. 672, 684–85,
610 A.2d 1225 (1992).
  ‘‘In construing the Connecticut constitution to deter-
mine whether it provides our citizens with greater pro-
tections than the federal constitution, we employ a
multifactor approach that we first adopted in [State v.
Geisler, supra, 222 Conn. 684–85]. The factors that we
consider are (1) the text of the relevant constitutional
provisions; (2) related Connecticut precedents; (3) per-
suasive federal precedents; (4) persuasive precedents
of other state courts; (5) historical insights into the
intent of [the] constitutional [framers]; and (6) contem-
porary understandings of applicable economic and
sociological norms [otherwise described as public poli-
cies].’’ (Internal quotation marks omitted.) State v. Saw-
yer, 335 Conn. 29, 50, 225 A.3d 668 (2020).
   We conclude that a review of the Geisler factors does
not support the defendant’s claim that we should adopt
a prophylactic constitutional rule requiring trial courts
to strongly consider whether coercive tactics raise ques-
tions about the voluntariness of a confession. First, the
text of the state due process clause does not support
the defendant’s claim. See, e.g., State v. Lockhart, 298
Conn. 537, 551–52, 4 A.3d 1176 (2010) (concluding that
similarity between text of federal and state due process
clauses supports ‘‘a common interpretation of the provi-
sions’’ (internal quotation marks omitted)); see also
footnotes 7 and 8 of this opinion. Second, the defendant
fails to point to any Connecticut authority in support
of his claim that the state constitutional due process
clause requires a more stringent analysis regarding the
admission of confessions. To the contrary, this court
has declined to require a higher burden for the admis-
sion of confessions under the state constitution than
the federal constitution. See, e.g., State v. Lockhart,
supra, 543–44 (declining to require recording of confes-
sions as constitutional requirement or under court’s
supervisory authority). Third, the defendant fails to cite
to any federal precedent to support his claim. Fourth,
the only case from a sister state cited by the defendant
is Commonwealth v. DiGiambattista, 442 Mass. 423,
436–40, 813 N.E.2d 516 (2004). We find that case unper-
suasive because Massachusetts law requires the state
to prove the voluntariness of a confession beyond a
reasonable doubt; see, e.g., id., 439, 441, 448; and this
court has rejected such a requirement. See, e.g., State
v. James, supra, 237 Conn. 412–26 (declining to require
state to prove voluntariness of confession beyond rea-
sonable doubt). Fifth, the defendant does not point to
any evidence that the authors of our state constitution
intended to provide greater protection against involun-
tary confessions. See State v. Lockhart, supra, 556.
   Furthermore, public policy also does not support
adopting the prophylactic rule requested by the defen-
dant. Trial courts are already required to ‘‘strongly con-
sider’’ the coercive nature of an interrogation in
determining whether, under the totality of the circum-
stances, a defendant’s statements have been obtained
involuntarily. We trust that our trial courts are perfectly
capable of taking into account any available social sci-
ence in assessing whether particular interrogation tac-
tics combined to overbear a defendant’s will, to the
extent they deem it appropriate.
   Moreover, defendants are capable of vindicating such
concerns by introducing, at the suppression hearing or
at trial, social science evidence or expert testimony that
they believe bears on the likelihood that an interroga-
tion overbore a defendant’s will. Defendants may also
obtain appropriate jury instructions regarding the likeli-
hood that particular interrogation tactics render a con-
fession unreliable.29 Accordingly, we decline to adopt
a prophylactic rule at this time.
   We reiterate that all of the circumstances of an inter-
rogation must be taken into account in determining
whether a confession is voluntary. Nevertheless, there
are limits and boundaries that the police should not
cross when conducting an interrogation. We find some
of the tactics in the present case close to that line, and,
in certain circumstances, those tactics could very well
produce involuntary confessions. In light of these con-
cerns, law enforcement would be ill-advised to read
today’s decision as condoning the use of all of the tactics
employed in this case.
  For the foregoing reasons, we conclude that the
defendant’s statements were voluntary and that the trial
court properly admitted them into evidence at trial.
   The judgment is affirmed.
  In this opinion ROBINSON, C. J., and McDONALD,
D’AURIA and KAHN, Js., concurred.
   * July 22, 2021, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     The jury also found the defendant guilty of felony murder in violation
of General Statutes § 53a-54c. The trial court subsequently vacated the felony
murder conviction pursuant to State v. Polanco, 308 Conn. 242, 61 A.3d
1084 (2013).
   2
     Hereinafter, all references to § 53a-217 in this opinion are to the 2013
revision of the statute, as amended by P.A. 13-3.
   3
     Miranda v. Arizona, 384 U.S. 436, 478–79, 86 S. Ct. 1602, 16 L. Ed. 2d
694 (1966).
   4
     The first paragraph of the affidavit introduced the police officers’ con-
ducting the investigation, the second paragraph described the officers’ train-
ing and experience, and the sixth paragraph averred that the information in
the prior paragraphs established probable cause to believe that the defendant
was storing a firearm at 374 Peck Street in violation of § 53a-217.
   5
     Because the present case fits neatly within the contours of the indepen-
dent source doctrine, we do not address the closely related inevitable discov-
ery doctrine. See, e.g., State v. Cobb, 251 Conn. 285, 337–38, 743 A.2d 1
(1999) (discussing relationship between independent source and inevitable
discovery doctrines), cert. denied, 531 U.S. 841, 121 S. Ct. 106, 148 L. Ed.
2d 64 (2000).
   6
     The only information in Podsiad’s affidavit potentially tainted by the
allegedly unlawful initial entry is the statement in paragraph 5 that ‘‘[t]he
New Haven Police Department SWAT team made entry into 374 Peck [Street]
and secured the residents. Inside the residence was [the defendant] . . . .’’
We therefore consider the adequacy of Podsiad’s affidavit ‘‘shorn . . . of
that information.’’ State v. Cobb, supra, 251 Conn. 334.
   7
     Article first, § 7, of the Connecticut constitution provides: ‘‘The people
shall be secure in their persons, houses, papers and possessions from unrea-
sonable searches or seizures; and no warrant to search any place, or to
seize any person or things, shall issue without describing them as nearly
as may be, nor without probable cause supported by oath or affirmation.’’
   8
     The fourth amendment to the United States constitution provides: ‘‘The
right of the people to be secure in their persons, houses, papers, and effects,
against unreasonable searches and seizures, shall not be violated, and no
warrants shall issue, but upon probable cause, supported by oath or affirma-
tion, and particularly describing the place to be searched, and the persons
or things to be seized.’’
   9
     This court explained in State v. Flores, supra, 319 Conn. 218, that ‘‘[t]hree
of the most common factors used to evaluate the reliability of an informant’s
tip are (1) corroboration of the information by [the] police, (2) declarations
against penal interest by the informant-declarant, and (3) the reputation
and past criminal behavior of the suspect.’’ (Internal quotation marks omit-
ted.) Id., 226.
   10
      We recognize, as the defendant points out, that, in State v. DeFusco,
224 Conn. 627, 620 A.2d 746 (1993), this court explained that ‘‘[t]he affiants’
assertion that the informant was reliable does not itself give the issuing
judge a basis [on] which to infer reliability.’’ Id., 643. Nevertheless, this court
further explained that an affiant’s statement that an informant had been
used in the past does give an issuing judge a basis to infer reliability. Id.
The difference between these two types of statements is well recognized.
‘‘[A]n assertion that the informant is reliable leaves totally undisclosed the
basis on which that judgment was made, while an assertion that . . . his
past information was reliable at least indicates that the judgment is based
[on] the informant’s past performance.’’ 2 W. LaFave, Search and Seizure
(5th Ed. 2012) § 3.3 (b), p. 152. Because the affidavit in the present case
contained a statement that information provided by the informant in the
past had proved reliable, the affidavit provided a basis for the issuing judge
to infer reliability.
   11
      The defendant asserts that the corroboration of the caliber of the firearm
used in the shooting is of little significance because ‘‘[nine millimeter] is
one of the most common ammunition types and appears in many Connecticut
homicide cases.’’ This court has questioned whether corroboration of ‘‘mun-
dane facts’’ is entitled to weight in the probable cause analysis. See, e.g.,
State v. DeFusco, supra, 224 Conn. 645 n.24 (‘‘we question whether verified
information regarding such mundane facts as the defendant’s address and
the model of his cars, taken by itself, may properly be found to establish
the reliability of an informant’’). The defendant, however, introduced no
evidence at the suppression hearing regarding the prevalence of firearms
that fire nine millimeter ammunition. Therefore, we have no basis on which
to question the issuing judge’s reliance on the informant’s corroboration of
the caliber of the firearm used in the crimes.
   12
      See State v. Ashby, 336 Conn. 452, 468, 247 A.3d 521 (2020) (Appellate
review of the trial court’s resolution of a constitutional claim ‘‘is not limited
to the facts the trial court actually found in its decision on the defendant’s
motion to suppress. Rather, [this court] may also consider undisputed facts
established in the record, including the evidence presented at trial.’’ (Internal
quotation marks omitted.)).
   13
      The defendant noted at one point during his interrogation that he ‘‘just
came home six months ago.’’ Presumably, this was a reference to the thirty
month sentence he had served.
   14
      The defendant does not challenge the voluntariness of this admission.
   15
      The only evidence that the defendant had not slept came from his own
testimony at trial. The state contends that we cannot rely on this testimony
when assessing the voluntariness of the defendant’s confession on appeal
because it ‘‘is self-serving, uncorroborated, and disputed by the state.’’
Because, however, the state has not identified any evidence that contravenes
this aspect of the defendant’s testimony, we assume for purposes of our
analysis that the defendant did not sleep between when he was transported
to the police station and when his interview began.
   16
      The defendant has never contested the adequacy of the Miranda warn-
ings provided to him at the start of the interview or earlier that morning
while he was detained in the cruiser. Nor has the defendant ever claimed
that he did not knowingly and voluntarily waive his rights on either occasion.
   17
      Natale also confronted the defendant with actual evidence. She repeat-
edly referenced the defendant’s having recently been ‘‘yapping [his] mouth’’
and ‘‘bragging’’ about his involvement in the homicide, an apparent reference
to the confidential informant’s telling Podsiad that the defendant had admit-
ted his involvement in the homicide. See part I of this opinion. Natale also
pointed out that the assault rifle found in his attic was the same type of
firearm used in the shooting and that it could be tested to see whether it
matched the shell casings found at the scene.
   18
      At one point, the defendant claimed that he retrieved his bicycle from
CVS Pharmacy. At another point, he said that he retrieved his bicycle from
Walgreens.
   19
      Wright subsequently did provide a statement to the police in which she
implicated the defendant.
   20
      At trial, the defendant testified that he had interpreted this statement
as suggesting that he would receive the death penalty, specifically, the
electric chair, if he did not confess. The defendant testified that he believed
that such a sentence would have been possible if he were convicted.
   21
      This approach is consistent with that taken by the federal courts of
appeals and many of our sister state courts. See, e.g., United States v.
McNeal, 862 F.3d 1057, 1061–62 (10th Cir. 2017); United States v. Murphy,
703 F.3d 182, 188–89 (2d Cir. 2012); United States v. Prokupek, 632 F.3d
460, 462–63 (8th Cir. 2011); Muniz v. Rovira-Martino, 453 F.3d 10, 13 (1st
Cir. 2006); United States v. Navarro-Camacho, 186 F.3d 701, 707–708 (6th
Cir. 1999); Robinson v. State, 5 N.E.3d 362, 365–66 (Ind. 2014); State v.
Williams, 334 S.W.3d 177, 180–82 (Mo. App. 2011); State v. Elders, 192 N.J.
224, 244–45, 927 A.2d 1250 (2007); Montanez v. State, 195 S.W.3d 101, 109
(Tex. Crim. App. 2006). But see, e.g., People v. Hughes, 3 N.E.3d 297, 312–13
(Ill. App. 2013), rev’d in part on other grounds, 69 N.E.3d 791 (Ill. 2015);
Commonwealth v. Novo, 442 Mass. 262, 266, 812 N.E.2d 1169 (2004); State
v. Binette, 33 S.W.3d 215, 217 (Tenn. 2000).
   22
      The concurrence and dissent purports to ‘‘begin with a more complete
picture of the method employed in the defendant’s interrogation . . . .’’
Part I of the concurring and dissenting opinion. Nevertheless, it is undisputed
that, in determining whether a defendant’s will was overborne, we are
required to look at the totality of the circumstances, not just the behavior
of the police. The concurrence and dissent makes no mention whatsoever
of the multiple lies told by the defendant during the first three hours of the
interrogation and, as a result, fails to address how the defendant’s lies and
his capacity to come up with them inform the question of whether his will
was overcome by the officers.
   Those are not the only facts that the concurrence and dissent neglects
to present or address. There is also virtually no analysis of this defendant’s
personal characteristics (other than his race, which we will address sepa-
rately), namely, his age at the time of the interrogation (twenty-one), educa-
tion, or his experience with criminal proceedings, all of which are relevant
to evaluating how the police tactics impacted this particular defendant. By
leaving these facts out of the analysis and focusing nearly exclusively on
the tactics used by the police, the concurrence and dissent ignores a neces-
sary and crucial aspect of a proper analysis used to determine whether a
defendant’s will was overborne—to wit, the impact that the police tactics
had on this defendant. See, e.g., McCall v. Dutton, 863 F.2d 454, 460 (6th
Cir. 1988) (when police yelled and pointed guns at accused, court ruled
that, because defendant was educated, remained calm, waived his Miranda
rights and accused someone else of committing crime, ‘‘even if [the defen-
dant] had proved police coercion, he would still not prevail because the
alleged ‘coercion’ was simply insufficient to overbear the will of the [defen-
dant]’’), cert. denied, 490 U.S. 1020, 109 S. Ct. 1744, 104 L. Ed. 2d 181 (1989).
   Instead, the concurrence and dissent intimates that the mere use of these
tactics at any point in the interrogation is sufficient to conclude that the
defendant’s will was overborne by them. This is not sufficient. Instead, it
must be shown ‘‘that his will was overborne because of the coercive police
activity in question. If the police misconduct at issue was not the ‘crucial
motivating factor’ behind [the defendant’s] decision to confess, the confes-
sion may not be suppressed.’’ (Emphasis in original.) Id., 459. We understand
the concurrence and dissent’s palpable disdain for the police tactics used
in this case; some of those tactics we also question. The flaw in the concur-
rence and dissent’s position, however, is the sole focus on the police tactics
to the exclusion of the other circumstances of the interview and the charac-
teristics of this defendant.
   23
      Natale and Zaweski employed a series of interrogation tactics from the
Reid Technique. The Reid Technique is a method of interrogation pioneered
by John E. Reid and Associates. The concurrence and dissent spends a great
deal of time discussing and criticizing the Reid Technique. The concurrence
and dissent cites to scholarly criticisms of this technique; see part I B of
the concurring and dissenting opinion; while also acknowledging that the
technique, in and of itself, is not illegal. See part II of the concurring and
dissenting opinion. We are unaware of any federal cases, addressing voluntar-
iness under the fourth amendment, that have deemed the Reid Technique
illegal or impermissible to employ. We do, however, agree with the observa-
tions of the United States District Court for the District of Rhode Island,
which noted that there is valid criticism of the technique; see United States
v. Monroe, 264 F. Supp. 3d 376, 392–94 (D.R.I. 2017); and that ‘‘it is not
difficult to imagine circumstances [in which], depending on how the Reid
Technique is employed or misemployed on a juvenile or an individual with
an intellectual disability, the tactics would have an impermissible, coercive
effect.’’ Id., 393 n.153. The defendant here falls into neither of those vulnera-
ble categories, and we reject the concurrence and dissent’s attempt to treat
black males, including the defendant here, as if they either fall into one of
these categories or should be treated as if they do.
   Furthermore, the concurrence and dissent cites to State v. Baker, 147
Haw. 413, 433–35, 465 P.3d 860 (2020), as an example of a court that found
that police use of multiple coercive interrogation techniques in conjunction
with each other rendered the defendant’s statement involuntary. See part I
B of the concurring and dissenting opinion. Despite its reliance on some
federal case law, the Hawaii Supreme Court also relied on its state specific
case law; see State v. Baker, supra, 433–35; and, more importantly, concluded
that the admission of the defendant’s statement violated his state constitu-
tional rights. See id., 435 (‘‘the admission of the statement at trial violated
[the defendant’s] right against self-incrimination under [article one, § 10, of
the Hawaii] [c]onstitution’’).
   24
      The concurrence and dissent focuses on the following statement by
Natale: ‘‘The choice is yours. Murder, manslaughter. That’s your choice.’’
The concurrence and dissent asserts that the statement ‘‘was not simply a
case in which the interrogators falsely indicated that the defendant’s confes-
sion to an accidental shooting would result in a manslaughter charge, when
the choice of charges actually would be a matter left entirely to the prosecu-
tor’s discretion (i.e., misrepresentation of fact). Rather, the interrogators
affirmatively misled the defendant by telling him that the accident/self-
defense narrative proposed to him was relevant and material to his criminal
exposure for felony murder, which was untrue as a matter of law.’’ (Emphasis
omitted.) Footnote 18 of the concurring and dissenting opinion. This is
clearly a stretch. It strains credulity to think that the officers were telling
the defendant that he could decide which charges to levy against himself
as opposed to telling him that it was his choice whether to tell the truth.
Of course, the defendant himself, who had significant, prior experience with
the criminal justice system and also testified in this case, never alleged that
he interpreted the officers’ comments in this way. Furthermore, although
the prosecutors could still charge the defendant with felony murder, even
if the defendant claimed that the shooting was accidental or in self-defense,
the prosecutors could consider that factor when choosing whether to charge
the defendant with felony murder.
   25
      The concurrence and dissent asserts that Natale’s ‘‘implied promise that
the defendant’s confession could result in only a manslaughter charge . . .
plainly was the tipping point for the defendant . . . .’’ Part II of the concur-
ring and dissenting opinion. We disagree with the concurrence and dissent’s
conclusion that this comment ‘‘plainly was the tipping point . . . .’’ Id.
Instead, we focus on how all of these tactics affected this particular defen-
dant and his will to resist based on the totality of the circumstances. See
Dickerson v. United States, supra, 530 U.S. 434 (totality of circumstances
test ‘‘depend[s] [on] a weighing of the circumstances of pressure against
the power of resistance of the person confessing’’ (internal quotation
marks omitted)).
   26
      Although the concurrence and dissent connects this phenomenon of
masking with growing up in violent homes or neighborhoods, the majority
of the sources on which the concurrence and dissent relies appear to connect
this phenomenon to race and gender—particularly black males. We reject
the concurrence and dissent’s invitation to apply these race and gender
based overgeneralizations to this particular defendant. Instead, we choose
to believe the defendant, who not only cried during the interview, but also
described himself as, generally, a calm person. Presumably, the defendant
knows himself best, notwithstanding the concurrence and dissent’s general-
izations about males, particularly black males. To be clear, this defendant
never claimed at any point in this case—not at the suppression hearing, in
his testimony at trial, at the sentencing hearing, in his appellate brief or
at oral argument before this court—that he wore a mask of unemotional
fearlessness. See footnote 21 of the concurring and dissenting opinion.
   27
      The concurrence and dissent asserts that ‘‘one of the officers said to
the defendant, well into the interrogation, ‘I think you’re putting a tough
guy front on’ . . . .’’ Footnote 21 of the concurring and dissenting opinion.
A review of the following colloquy between the defendant and Natale reveals
that Natale’s comment related to a conversation about whether the defendant
had been sleeping:
   ‘‘Natale: I bet you haven’t even slept all week, have you?
   ‘‘[The Defendant]: Yeah.
   ‘‘Natale: You have?
   ‘‘[The Defendant]: I slept.
    ‘‘Natale: You slept good, after being involved in a murder?
    ‘‘[The Defendant]: [No response heard].
    ‘‘Natale: I don’t think you have. I think you’re putting a tough guy front on.
    ‘‘[The Defendant]: No, I did. I slept good.’’
    Based on the foregoing, contrary to the concurrence and dissent, we
would not conclude that this one comment related to whether the defendant
was sleeping, made in the course of an approximately three hour interview,
means that the record in the present case supports the concurrence and
dissent’s hypothesis that the defendant’s calm, low-key demeanor was the
result of ‘‘a mask of unemotional fearlessness’’ when we consider the entire
interview, as we are required to do.
    28
       The defendant and the concurrence and dissent rely on a psychological
evaluation report that the defendant submitted to the court at his sentencing
hearing as support for his claim that he was susceptible to coercion. See
footnote 20 of the concurring and dissenting opinion. This was not the
presentence investigation report but, instead, a report from a psychologist
hired by the defendant. The report states that cognitive tests revealed that
the defendant had a low average intelligence quotient (IQ) of between 80
and 85, had ‘‘mild intellectual impairments,’’ and had a ‘‘tendency to cede
to authority or to social pressure.’’ The state contends that this court cannot
consider the assertions in this report in determining whether the defendant’s
statements were voluntary because the report was submitted at the defen-
dant’s sentencing hearing rather than at trial or at the suppression hearing.
It is by now well settled that, ‘‘in order to determine whether the defendant’s
constitutional rights have been infringed, [w]e review the record in its
entirety and are not limited to the evidence before the trial court at the
time the ruling was made on the motion to suppress.’’ (Internal quotation
marks omitted.) State v. Edwards, 299 Conn. 419, 439 n.16, 11 A.3d 116
(2011). However, at the sentencing hearing, the trial court concluded that
‘‘[the defendant’s] conduct during this crime and the aftermath of the crime,
in the court’s view, clearly contradicts and undermines [the psychologist’s]
statements that the defendant, in his words, was likely to be nonassertive
and adapt socially to his surroundings. He certainly did not [cede] control
to other people based on the court’s view of the credible evidence that was
presented.’’ The sentencing court placed no temporal limitation on what it
meant by the ‘‘aftermath of the crime,’’ and it considered all of the evidence
at the trial. As this court has explained, appellate review of the record in
connection with a constitutional claim ‘‘must take account of any undisputed
evidence that does not support the trial court’s ruling in favor of the state
but that the trial court did not expressly discredit.’’ (Emphasis added.)
State v. Edmonds, 323 Conn. 34, 39, 145 A.3d 861 (2016). Accordingly,
because the trial court expressly rejected the psychologist’s conclusion that
the defendant was likely to be nonassertive, adapt socially to his surround-
ings and cede control to other people, we do not consider it on appeal in
assessing the voluntariness of the defendant’s statements. We can find no
basis for the concurrence and dissent’s reliance on allegations by the defen-
dant that were rejected by the trial court at the sentencing hearing.
    29
       We note that the defendant called such an expert witness, and obtained
such an instruction, at trial in the present case. Specifically, the jury was
instructed that it must consider the voluntariness of the statement and that
‘‘[t]he test of voluntariness is whether an examination of all the circum-
stances present surrounding the rendering of the statement shows that the
conduct of the police was such as to overbear the defendant’s will to resist
and resulted in a statement that was not truly self-determined. . . . Whether
the statement was coerced means considering . . . whether it was forced
or compelled out of the defendant by abusive conduct, by promises, implied
or direct, or by deceit or artifice by the police [that] overbore the defendant’s
will to resist and critically impair[ed] his capacity for self-determination
and, thus, brought about a statement that was not freely self-determined.’’